 



Exhibit 10.3
Execution Version
Asset Exchange Agreement
Among
CNX Gas Company LLC
and
American Land Holdings of Indiana, LLC; Arclar Company, LLC; Black Beauty Coal
Company, LLC;
Central States Coal Reserves of Illinois, LLC; Central States Coal Reserves of
Indiana, LLC;
Central States Coal Reserves of Kentucky, LLC; Coal Reserve Holding Limited
Liability Company #2;
Cyprus Creek Land Resources, LLC; Eastern Associated Coal, LLC; HCR Holdings,
LLC; Independence
Material Handling, LLC; Martinka Coal Company, LLC; Midwest Coal Reserves of
Illinois, LLC; Midwest
Coal Reserves of Indiana, LLC; Peabody Coal Company, LLC; Peabody Development
Company, LLC;
and Randolph Land Holding Company, LLC.
Dated as of April 1, 2007

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
Recitals
    1  
 
       
Agreements
    1  
 
       
ARTICLE I. Definitions
    2  
1.1 Defined Terms
    2  
1.2 Other Definitions
    9  
1.3 Rules of Construction
    11  
 
       
ARTICLE II. Exchange
    12  
2.1 Exchange of Peabody Assets and CNX Assets
    12  
2.2 CNX Assumed Liabilities; Peabody Retained Liabilities
    17  
2.3 Peabody Assumed Liabilities; CNX Retained Liabilities
    17  
 
       
ARTICLE III. Adjustments; Actions Prior to Closing
    18  
3.1 Closing Adjustments
    18  
3.2 Closing Adjustment Calculation
    19  
3.3 Allocated Values; Post-Closing Allocations
    20  
3.4 Updated Schedules and Exhibits
    21  
3.5 Taxpayer Identification Numbers
    21  
3.6 Consents
    21  
3.7 Asset Due Diligence
    21  
3.8 Adjustments for Environmental Defects
    23  
3.9 Adjustments for Title Defects
    24  
3.10 Peabody’s Response to Title Defect Notice
    25  
3.11 CNX’s Response to Title Defect Notice
    26  
3.12 Liens
    26  
 
       
ARTICLE IV. Surface Use and Other Activities
    26  
4.1 Surface Use Agreements
    26  
4.2 Cooperative Development
    28  
 
       
ARTICLE V. Closing and Actions Prior to Closing
    28  
5.1 Closing
    28  
5.2 Peabody’s Closing Deliveries
    29  
5.3 CNX Closing Deliveries
    29  
5.4 Transfer Documents
    29  
 
       
ARTICLE VI. Transfer Period Covenants
    30  
6.1 Transfer Period
    30  
6.2 Further Assurances
    30  
6.3 Obtaining Consents and Delivery of Notices
    31  
6.4 Governmental Filings
    31  
6.5 Recording Fees, Transfer Taxes and Similar Costs
    32  

i



--------------------------------------------------------------------------------



 



         
ARTICLE VII. CNX’s Representations and Warranties
    32  
7.1 Organization and Standing
    32  
7.2 Power
    32  
7.3 Authorization and Enforceability
    32  
7.4 Liability for Brokers’ Fees
    32  
7.5 Alien Status
    32  
7.6 Litigation
    32  
7.7 Orders
    33  
7.8 Rentals and Royalties
    33  
7.9 No Conflicts
    33  
7.10 Compliance with Laws
    33  
7.11 Environmental Conditions
    34  
7.12 Taxes
    34  
7.13 Regulatory Approvals
    35  
7.14 Limited Title Warranty as to CNX Assets
    35  
7.15 Material Contracts
    35  
7.16 Employees
    35  
7.17 CNX Due Diligence
    36  
7.18 No Material Adverse Change
    36  
7.19 Undisclosed Material Liabilities
    36  
7.20 Insurance
    37  
7.21 Intellectual Property
    37  
7.22 Disclosure
    37  
7.23 Effectiveness of Representations and Warranties
    37  
 
       
ARTICLE VIII. Peabody’s Representations and Warranties
    37  
8.1 Organization and Standing
    37  
8.2 Power
    37  
8.3 Authorization and Enforceability
    38  
8.4 Liability for Brokers’ Fees
    38  
8.5 Alien Status
    38  
8.6 Litigation
    38  
8.7 Orders
    38  
8.8 Rentals and Royalties
    38  
8.9 No Conflicts
    38  
8.10 Compliance with Laws
    39  
8.11 Environmental Conditions
    39  
8.12 Taxes
    40  
8.13 Regulatory Approvals
    40  
8.14 Limited Title Warranty as to Peabody Assets
    40  
8.15 Material Contracts
    40  
8.16 Employees
    41  
8.17 Peabody Due Diligence
    41  
8.18 No Material Adverse Change
    41  
8.19 Undisclosed Material Liabilities
    42  
8.20 Insurance
    42  

ii



--------------------------------------------------------------------------------



 



         
8.21 Intellectual Property
    42  
8.22 Conveyance by Peabody Transferors
    42  
8.23 Disclosure
    42  
8.24 Effectiveness of Representations and Warranties
    42  
 
       
ARTICLE IX. Other Covenants
    42  
9.1 Certain Affirmative Covenants of Transferor
    42  
9.2 Certain Negative Covenants of Transferor
    43  
9.3 Confidentiality and Publicity
    44  
9.4 Disclaimers
    45  
9.5 Pittsburgh Seam Coal Interests Permit Revisions
    46  
9.6 Indiana Dormant Minerals Act Filings
    45  
 
       
ARTICLE X. Conditions Precedent
    47  
10.1 Conditions to CNX’s Obligations
    47  
10.2 Conditions to Peabody’s Obligations
    48  
 
       
ARTICLE XI. Termination, Effect of Termination and Specific Performance
    49  
11.1 Termination
    49  
11.2 Effect of Termination
    49  
11.3 Specific Performance
    49  
 
       
ARTICLE XII. Indemnification
    50  
12.1 Indemnification by Peabody
    50  
12.2 Indemnification by CNX
    51  
12.3 Procedure for Certain Indemnified Claims
    51  
12.4 Determination of Indemnification Amounts and Related Matters
    52  
12.5 Time and Manner of Certain Claims
    53  
12.6 Peabody Guaranty.
    53  
12.7 Other Indemnification
    53  
12.8 Exclusivity
    54  
 
       
ARTICLE XIII. Miscellaneous Provisions
    54  
13.1 Data and Information Review
    54  
13.2 Expenses
    55  
13.3 Brokers
    55  
13.4 Waivers
    55  
13.5 Notices
    55  
13.6 Entire Agreement; Prior Representations; Amendments; No Merger
    56  
13.7 Jurisdiction
    57  
13.8 WAIVER OF JURY TRIAL
    57  
13.9 Binding Effect; Benefits
    57  
13.10 Headings, Exhibits and Schedules
    57  
13.11 Counterparts
    57  
13.12 GOVERNING LAW
    57  
13.13 Severability
    58  

iii



--------------------------------------------------------------------------------



 



         
13.14 Third Persons; Joint Ventures
    58  
13.15 Construction
    58  
13.16 Attorneys’ Fees
    58  
13.17 Risk of Loss
    58  
13.18 Tax Consequences
    59  
13.19 Commercially Reasonable Efforts
    59  
13.20 Time
    59  
13.21 Reserved Rights
    59  
13.22 Rule Against Perpetuities
    59  
 
       
List of Exhibits and Schedules
    63  

iv



--------------------------------------------------------------------------------



 



Asset Exchange Agreement
     THIS ASSET EXCHANGE AGREEMENT (“Agreement”) is made and entered into on
June 20, 2007, but effective as of April 1, 2007, among American Land Holdings
of Indiana, LLC, Arclar Company, LLC, Black Beauty Coal Company, LLC, Central
States Coal Reserves of Illinois, LLC, Central States Coal Reserves of Indiana,
LLC, Coal Reserve Holding Limited Liability Company #2, Cyprus Creek Land
Resources, LLC, HCR Holdings, LLC, Independence Material Handling, LLC, Martinka
Coal Company, LLC, Midwest Coal Reserves of Illinois, LLC, Midwest Coal Reserves
of Indiana, LLC, Peabody Coal Company, LLC, Peabody Development Company, LLC,
Randolph Land Holding Company, LLC, each a Delaware limited liability company
(collectively, the “Peabody Oil and Gas Subs”), Central States Coal Reserves of
Kentucky, LLC and Eastern Associated Coal, LLC, each a Delaware limited
liability company (together, the “Peabody Coal Subs”, and together with the
Peabody Oil and Gas Subs, “Peabody”), each with their principal place of
business located at 701 Market Street, St. Louis, Missouri 63101, and CNX Gas
Company LLC, a Virginia limited liability company (“CNX”), with its principal
place of business located at 5 Penn Center West, Suite 401, Pittsburgh,
Pennsylvania 15276.
Recitals
     A. Peabody owns, leases, controls, or claims certain rights, title,
estates, and interests in various Oil and Gas assets as more fully described in
Section 2.1(d) hereof (the “Peabody Assets”).
     B. Each Peabody Oil and Gas Sub and each Peabody Coal Sub is a wholly-owned
subsidiary of Peabody Investments Corp.
     C. CNX owns, leases, or otherwise controls certain rights, estates, and
interests in various coal and Oil and Gas assets as more fully described in
Section 2.1(c) hereof (the “CNX Assets”).
     D. This Agreement sets forth the terms and conditions on which Peabody
shall convey or cause to be conveyed to CNX all of the Peabody Assets, and CNX
shall convey or cause to be conveyed to the Peabody Coal Subs all of the CNX
Assets, in such a manner as to effect a like-kind exchange of such assets under
Section 1031 of the Code.
Agreements
     In consideration of the mutual covenants and promises set forth in this
Agreement, Peabody and CNX agree as follows:

1



--------------------------------------------------------------------------------



 



ARTICLE I.
Definitions
     1.1 Defined Terms. In addition to terms defined elsewhere in this
Agreement, the following terms with initial capital letters, when used in this
Agreement, shall have the meanings set forth below:
     “Affiliate” means, with respect to any Person, any other Person
controlling, controlled by, or under common control with such Person, with
“control” for such purpose meaning the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities or voting interests,
by contract or otherwise.
     “Applicable Program” means a domestic, international or foreign renewable
or alternative energy, emissions reduction or emissions quantification,
certification or reporting program, scheme, organization or Legal Requirement,
adopted by a Governmental Authority or otherwise, or other similar program,
public or private, with respect to which exists a market of any size, a registry
or a reporting system for or with respect to ERCs or attributes of ERCs. Without
limiting the generality of the foregoing, Applicable Program includes any
legislation introduced into the U.S. Congress between 2000 and the date of this
Agreement, whether or not enacted, as well as any current, or future legislation
or regulation concerned with renewable energy, alternative energy, carbon or
carbon-equivalents, greenhouse gases, or any actions that would result in or be
recognized as “early action” under such programs, or any Legal Requirement
involving or administered by any Governmental Authority, GIS or any other
entity, public or private, that may or does certify the generation of an ERC
under any present or future domestic, international, or foreign ERC or other
emissions trading program.
     “Assets” means the Peabody Assets or the CNX Assets, as the context
requires.
     “Assumed Liabilities” means the Peabody Assumed Liabilities or the CNX
Assumed Liabilities, as the context requires.
     “Bonds” means the surety, performance, reclamation, and other bonds issued
in favor of, on behalf of, or in the name of either of the Parties in connection
with the Assets or the Permits.
     “Burdens on Production” means annual and other rentals, advance royalties,
bonus, option and similar payment obligations, royalties, overriding royalties,
net profit or carried interests, and other payment obligations, encumbrances,
charges, and expenses that burden the Oil and Gas Interests, other than any of
the foregoing in favor of Peabody or any Affiliate of Peabody.
     “Business Day” means any day other than a Saturday or Sunday or a day on
which banks in St. Louis, Missouri, are authorized or required to be closed.

2



--------------------------------------------------------------------------------



 



     “CBM” means all occluded coal bed methane gas and all associated natural
gas and other hydrocarbons of whatever quality or quantity normally within,
produced, or emitted from a coal seam or any related, associated superincumbent
or adjacent rock material or strata.
     “Closing Date” means the date on which the Closing occurs.
     “Closing Deliveries” means the documents and instruments described in
Sections 5.2 and 5.3.
     “Closing Time” means 11:59 P.M. Central Daylight Time on the Closing Date.
     “CMM” means coal mine methane and gob gas from inactive or sealed areas
which is liberated and accumulates within a fractured collapsed zone, mine void,
or mine workings resulting from all forms of mining.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “CONSOL Parties” means CONSOL Energy Inc. and any of its Affiliates who are
predecessors in title to CNX with respect to the CNX Assets.
     “Contract” means any written agreement, contract, mortgage, deed of trust,
bond, indenture, lease, license, note, joint operating agreement, division
order, crude oil or gas sales or purchase contract, gathering, transportation or
marketing agreement, easement, right-of-way, surface use or access agreement,
service or supply agreement, certificate, option, warrant, right or other
instrument, document, obligation or agreement, and any ratifications or
amendments to any of the foregoing, which relates to the Assets or Transferor’s
right to conduct Oil and Gas or coal operations on or with respect to any Asset;
provided that “Contract” shall not include any such agreements, contracts or
other rights to the extent they relate to any Reserved Rights.
     “Effective Time” means 12:00 A.M. Central Standard Time on Sunday, April 1,
2007.
     “Environmental Defect” means an adverse environmental condition on or of
the Assets as to which both of the following are true: (a) the environmental
condition is required to be remediated under Environmental Laws in effect at the
Closing Date; and (b) the total cost to remediate such environmental condition
to levels required by Environmental Laws in effect at the Closing Date, when
combined with the total cost to remediate all other environmental conditions of
which Transferee has timely given Transferor notice in accordance with the terms
hereof to levels required by Environmental Laws in effect at the Closing Date,
is reasonably estimated to exceed $1,000,000 (net to Transferor’s interest);
provided, however, that “Environmental Defect” shall not include any adverse
environmental condition in, on, about, affecting or resulting from any area
designated unsuitable for mining, restriction on subsidence, restriction on
reclamation, water discharge limitations based on water uses or stream receiving
quality, abandoned and adjacent underground mine workings, restrictions on land
use, surface reclamation requirements, or other design or performance standard
relating to the design or operation of coal mines and related facilities.

3



--------------------------------------------------------------------------------



 



     “Environmental Law” means any Legal Requirement whether now or hereafter in
effect concerning human health, safety, welfare or the environment, including
Legal Requirements relating to emissions, discharges, releases or threatened
releases of Hazardous Substances into the environment, air (including both
ambient and within buildings and other structures), surface water, ground water
or land or otherwise relating to the manufacture, processing, distribution, use,
treatment, storage, presence, disposal, transport or handling of Hazardous
Substances, including but not limited to the following statutes: the Clean Air
Act, 42 U.S.C.A. §§ 7401 et seq.; the Clean Water Act, 33 U.S.C.A. §§ 1251 et
seq.; the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901 et seq.
(“RCRA”); the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, 42 U.S.C. §§ 9601 et seq. (“CERCLA”); the Emergency Planning and
Community Right-to-Know Act, 42 U.S.C. Chapter 116; the Safe Drinking Water Act,
42 U.S.C. §§ 300h et seq.; the Toxic Substances Control Act, 15 U.S.C.A. §§
2601-2692 (“TSCA”); the Surface Mining Control and Reclamation Act, 30 U.S.C. §§
1201 et seq.; and any similar state or local law relating to any of the
foregoing; and any state law regulating oil and gas exploration and production.
     “ERCs” mean any and all aspects, claims, characteristics or benefits
related to the production, use, capture, flaring, burning, fueling, storage or
sequestration of CBM and CMM produced from the lands containing the Oil and Gas
Interests that are capable of being measured, verified or calculated, and which
can produce credits, benefits, offsets, reductions, or allowances, howsoever
entitled, or are otherwise capable of being recognized under an Applicable
Program. Without limiting the generality of the foregoing, ERCs include those
environmental or greenhouse gas emission reduction credits or allowances based
on the production, sale, use or flaring of CBM or CMM produced from the lands
containing the Oil and Gas Interests in lieu of venting such CBM or CMM to the
atmosphere or otherwise disposing of or using such gases, resulting in the
voluntary reduction in emissions to levels of control recognized by an
Applicable Program. ERCs also include any action relating to CBM or CMM produced
from the lands containing the Oil and Gas Interests that would be recognized as
beneficial or of value in the event that any Governmental Authority imposes any
tax, levy surcharge or other imposition on emissions of air pollutants,
including greenhouse gases, or on products or services that are related to such
emissions, including, without limitation, any “carbon tax.”
     “GAAP” means generally accepted accounting principles in the United States,
consistently applied, including the statements and interpretations of the U.S.
Financial Accounting Standards Board, consistently applied.
     “GIS” means a generation information system, generation attribute tracking
system or other system that records generation from renewable or alternative
energy or energy with other beneficial attributes in any particular geographic
region, such as WREGIS, NEPOOL, GIS, ERCOT, PJM, M-RETS, or, if applicable, an
Independent System Operator or a Regional Transmission Organization.
     “Governmental Authority” means: (a) the United States of America; (b) any
state, commonwealth, territory or possession of the United States of America and
any political subdivision thereof (including counties, municipalities,
provinces, parishes and the like); (c) any Native American or Tribal entity; and
(d) any court, quasi-governmental authority, tribunal,

4



--------------------------------------------------------------------------------



 



department, commission, board, bureau, agency, authority or instrumentality of
any of the foregoing.
     “Hazardous Substances” means: (a) any pollutant, contaminant, waste or
chemical or any toxic, radioactive, ignitable, corrosive or otherwise hazardous
substance, waste or material; (b) any “hazardous waste” as defined by RCRA;
(c) any “hazardous substance” as defined by CERCLA; (d) any substance regulated
by the TSCA; (e) asbestos or asbestos-containing material of any kind or
character; (f) polychlorinated biphenyls; (g) any substances regulated under the
provisions of Subtitle I of RCRA relating to underground storage tanks; (h) any
substance the presence, use, treatment, storage or disposal of which is
prohibited by or regulated under any Legal Requirement; and (i) any other
substance which by any Legal Requirement requires special handling, reporting or
notification of or to any Governmental Authority in its collection, storage,
use, treatment, presence or disposal.
     “Judgment” means any judgment, judicial decision, writ, order, injunction,
award or decree of or by any Governmental Authority.
     “Knowledge” means, when applied to Peabody, the actual knowledge of each of
the persons as specified in Schedule 1.1a, and when applied to CNX, the actual
knowledge of the persons as specified in Schedule 1.1b; provided that no person
specified in either Schedule 1.1a or 1.1b shall have any personal liability or
obligation hereunder.
     “Legal Requirement” means applicable common law and any statute, ordinance,
code, law, rule, regulation, order, technical or other written standard,
requirement or procedure enacted, adopted, promulgated, applied or followed by,
or any agreement entered into by, any Governmental Authority, including any
Judgment.
     “Lien” means, with respect to any Asset, any security agreement, financing
statement filed with any Governmental Authority, conditional sale agreement,
capital lease or other title retention agreement relating to such Asset, any
lease, consignment or bailment given for purposes of security, any right of
first refusal, equitable interest, lien, mortgage, indenture, pledge, option,
charge, encumbrance, adverse interest, constructive trust or other trust, claim,
attachment, exception to or defect in title or other ownership interest
(including reservations, rights of entry, possibilities of reverter,
encroachments, easements, rights-of-way, restrictive covenants, leases and
licenses) of any kind, which otherwise constitutes an interest in or claim
against Transferor’s title to such Asset, whether arising pursuant to any Legal
Requirement, any Contract or otherwise.
     “Litigation” means any action, suit, proceeding, arbitration,
investigation, hearing or other activity or procedure that could result in a
Judgment, and any notice of any of the foregoing.
     “Losses” means any claims, losses, liabilities, damages, Liens, penalties,
costs and expenses, including interest which may be imposed in connection
therewith, expenses of investigation, reasonable fees and disbursements of
counsel and other experts and the reasonable cost to any Person making a claim
or seeking indemnification under this Agreement with respect

5



--------------------------------------------------------------------------------



 



to funds expended by such Person by reason of the occurrence of any event with
respect to which indemnification is sought, but shall in no event include
special, incidental or consequential damages or lost profits.
     “Material Contracts” means all Contracts designated by CNX and Peabody as
material on Schedules 1.1c and 1.1d, respectively.
     “Net Mineral Acre” means, with respect to Peabody Oil and Gas Interests,
the product obtained by multiplying (a) each surface acre of land listed on
Exhibit “C” and depicted or described in Exhibits “C-1” through “C-64”, by
(b) Peabody’s percentage fee Oil and Gas Interest (with CBM or CMM accounted for
separately in such lands to the extent located in the states of Illinois,
Indiana, Kentucky or West Virginia), or percentage interest in CBM or CMM, as
the case may be, in such lands, or in the case of Oil and Gas or CBM or CMM
leasehold interests, by (c) Peabody’s percentage working interest in the coal or
Oil and Gas mineral estate, as the case may be, in such lands. For purposes of
this Agreement, the Parties agree that in Illinois, Indiana and West Virginia
CBM and CMM shall deemed to be owned by the owner of the coal estate and that in
Kentucky CBM and CMM shall be deemed to be owned by the owner of the “other
minerals” estate. In such states, as to each surface acre under which Peabody
owns all minerals rights in fee, or Oil and Gas rights acquired separately from
the Oil and Gas estate, or CBM or CMM rights acquired through the coal or other
minerals estate, Peabody shall be credited with a separate Net Mineral Acre
(based on Peabody’s actual percentage ownership in the applicable mineral estate
and reduced in accordance with the formula set forth above) for each of the Oil
and Gas Interests and CBM or CMM Interests which shall be aggregated in
calculating the Net Mineral Acre Threshold and the Mineral Acre Compensation
Threshold in Section 3.10.
     “Oil and Gas” means oil and gas, CBM, CMM, and other liquid or gaseous
hydrocarbons, including condensate and other substances produced therewith.
     “Order” means any award, decision, injunction, Judgment, order, decree,
ruling, subpoena, or verdict entered, issued, made or rendered by any
arbitrator, court or other Governmental Authority.
     “Party” and “Parties” means either CNX or Peabody, or both collectively.
     “Permit” means any approval, license, consent, permit, waiver, or other
authorization issued, granted, given, or otherwise made available by or under
the authority of any Governmental Authority or pursuant to any Legal
Requirement.
     “Permitted Lien” means with respect to any Asset, or the Assets, as the
context requires: (a) any Lien securing Taxes, assessments and governmental
charges not yet due and payable or being contested in good faith (and for which
adequate accruals or reserves have been established); (b) any customary zoning
law or ordinance or any similar Legal Requirement; (c) any customary right
reserved to any Governmental Authority to regulate the affected Asset or Assets;
(d) any Lien (other than Liens securing indebtedness or arising out of the
obligation to pay money) which does not and shall not individually or in the
aggregate with one or more other

6



--------------------------------------------------------------------------------



 



Liens materially interfere with the right or ability to own, use, enjoy,
produce, mine, or operate the Assets, or to convey good title to the same, or
materially detract from their value; (e) any inchoate materialmen’s, mechanic’s,
workmen’s, repairmen’s or other like Liens arising in the ordinary course of
business relating to the Assets; (f) the reservations, reverters and other
rights granted or reserved herein or in the Transfer Documents; (g) any Partial
Assignment Leases; (h) any joint operating agreement, crude oil or gas sales or
purchase agreement, division order, or other Contract disclosed on
Schedule 1.1(c) or 1.1(d), as applicable, hereto; (i) easements, conditions,
covenants, restrictions, servitudes, permits, rights-of-way, surface leases,
existing deed or water rights restrictions, historic preservation restrictions
and ordinances, building restrictions and ordinances, zoning, planning and land
use restrictions, and other rights and interests for the purpose of surface
operations, roads, railways, pipelines, transmission and transportation lines
and other like uses, or for the common use of real estate, rights-of-way,
facilities and equipment; (j) any Third-Party Consents which are obtained and in
force and effect on the Closing Date; (k) all rights to consent by, required
notices to, filings with, or other actions by Governmental Authorities in
connection with the sale and conveyance of an Asset if the same are customarily
sought subsequent to such sale and conveyance; (l) rights of reassignment upon
the surrender or expiration of any lease; (m) such Environmental Defects and
Title Defects as Transferee has waived pursuant to Sections 3.8(a), 3.9(a)(ii)
or 3.9(b)(ii), as applicable; (n) any Liens that Transferor shows by affirmative
evidence are to be released at Closing; (o) defects in the early chain of title
consisting of the mere failure to recite marital status in a document or
omissions of successors of heirship proceedings, unless Transferee provides
affirmative evidence that such failure or omission has resulted in another
Person’s actual and superior claim of title to the relevant Asset; (p) defects
that have been cured by possession under applicable statutes of limitation for
adverse possession or for prescription; (q) defects based solely on lack of
information in Transferor’s files; and (r) all Burdens on Production of which
Transferee or any successor or assign has actual notice (as set forth on
Schedule 1.1(i)) or record notice; provided that “Permitted Liens” shall not
include any Lien securing any debt, encumbrance or monetary claim, or any
pledge, deed of trust, mortgage, security interest or similar lien, caused,
created or allowed, with respect to the Peabody Assets, by Peabody or its
Affiliates or, with respect to the CNX Assets, by CNX or its Affiliates, which
could prevent or interfere with the conduct of the business of the Transferee.
Classification of any Lien as a “Permitted Lien” shall not affect any liability
which CNX or Peabody may otherwise have under this Agreement, including any
indemnity obligation under this Agreement.
     “Person” means any human being, Governmental Authority, corporation,
limited liability company, general or limited partnership, joint venture, trust,
association or unincorporated entity of any kind.
     “Prime Rate” means the prime rate of interest, as announced from time to
time, of The Bank of New York in New York City.
     “Reserved Rights” means the rights reserved by Peabody under the Peabody
Deed described in Section 5.4(b).
     “Taxes” means all levies and assessments of any kind or nature imposed by
any Governmental Authority, including all income, sales, use, ad valorem, value
added, franchise,

7



--------------------------------------------------------------------------------



 



severance, production, net or gross proceeds, withholding, payroll, employment,
F.I.C.A., excise or property taxes, levies, production, and any other payment
required to be made to any state abandoned property administrator or other
public official pursuant to an abandoned property, escheat or similar law,
together with any interest thereon and any penalties, additions to tax or
additional amounts applicable thereto.
     “Third Party Consents” means certain rights of consent to transfer,
termination, amendment, acceleration, suspension, revocation, or cancellation
held by third Persons which are or may be exercisable by such Persons by reason
of the execution and delivery of this Agreement or the consummation of the
exchange contemplated hereby, and specified in Schedules 1.1e and 1.1f;
provided, however, that the term “Third Party Consents” shall not include
Transfer Approvals.
     “Title Defect” means with respect to any Asset: (a) any material
noncompliance with Legal Requirements of any Governmental Authority relating to
ownership of property that results in substantial risk of loss of Transferor’s
title to such Asset or value thereof; (b) the existence of any suit, action, or
other proceeding before any court or Governmental Authority that would result in
substantial loss or impairment of the Transferor’s title to any Asset or a
material portion of the value thereof; (c) the holder’s exercise of any
preferential right to purchase affecting such Asset; (d) any material
encumbrance, encroachment, irregularity, defect in, or objection to Transferor’s
title to any of the Assets (other than Permitted Liens), which, alone or in
combination with other defects, renders Transferor’s title to such Asset less
than good, or which would unreasonably interfere with Transferee’s enjoyment of
such Asset; and (e) any defect in title resulting from Peabody’s failure to
comply with the Indiana Dormant Mineral Interest Act where (i) title has lapsed
or will lapse prior to the end of the Transfer Period or (ii) the title
attorneys for CNX are reasonably unwilling to certify title in Peabody as a
result of non-compliance with the Indiana Dormant Mineral Interest Act. Title
Defect does not, however, include any Permitted Lien, any pending Litigation or
legislation seeking to resolve the status of CBM or CMM ownership, any
prescriptive rights, any Lien, right, remedy or claim arising under any title
curative statute pertaining to mineral interests, any defect, noncompliance, or
other limitation on Transferor’s title, right, and interest in or to ERCs or ERC
Rights, or Transferor’s ability to deliver ERC Rights to Transferee which arises
as a result of legislation by any Governmental Authority. For purposes of this
definition, “ERC Rights” shall mean Peabody ERC Rights or CNX ERC Rights, as the
case may be.
     “Transfer Approvals” means the approvals and consents of a Governmental
Authority specified on Schedules 1.1g and 1.1h.
     “Transfer Documents” means the instruments and documents described in
Section 5.4 which are to be executed and delivered by or on behalf of CNX or
Peabody, as the case may be, or any Affiliate of either of them in connection
with the exchange contemplated in this Agreement.
     “Transferee” means CNX, a Peabody Coal Sub or a Peabody Oil and Gas Sub, as
applicable, insofar as the term refers to the Party that shall acquire Assets
from the other Party.

8



--------------------------------------------------------------------------------



 



     “Transferor” means CNX, a Peabody Coal Sub or a Peabody Oil and Gas Sub, as
applicable, insofar as the term refers to the Party that shall transfer Assets
to the other Party.
     “Workable Coal Bed” means any seam of coal which is either (i) twenty six
inches (26”) or more in thickness, or (ii) reasonably likely to be commercially
mined or extracted within ten (10) years of the proposed commencement date of
the Oil and Gas operations affecting such seam (such determination being made by
a nationally recognized mining engineering firm selected by the Parties) based
upon reasonable assumptions and trade custom in effect as of the start date of
the such proposed Oil and Gas operations.
     1.2 Other Definitions. The following terms are defined in the Sections
indicated:

      TERM   SECTION
1031 Exchange
  2.1(a)(i)
Adjustment Period
  3.1(a)
Affected Tons
  3.11(b)(i)
Agreement
  Preamble
Allocated Values
  3.3(a)
CNX
  Preamble
CNX Assets
  2.1(c)
CNX Assumed Liabilities
  2.2(a)
CNX Books and Records
  2.1(c)(v)
CNX Cap
  12.4(b)
CNX Deed
  5.4(a)
CNX Environmental Defects Amount
  3.8(b)(ii)
CNX ERC Actions
  2.1(d)(iv)(B)
CNX ERC Rights
  2.1(c)(v)(B)
CNX Excluded Assets
  2.1(e)(i)
CNX Retained Liabilities
  2.3(b)
CNX Reviewable Data
  13.1(b)
CNX Surface Use Agreement
  4.1(d)
Closing
  5.1

9



--------------------------------------------------------------------------------



 



      TERM   SECTION
Confidential Information
  9.3(a)
Environmental Defects Deadline
  3.8(a)
Estimated Net Closing Adjustment
  3.1
Excess Title Defects Amount
  3.10(c)
Final Adjustment Amount
  3.2(b)(i)
Final Adjustment Certificate
  3.2(b)(i)
Final Net Closing Adjustment
  3.2(b)(ii)
Final Title Defect Notice Deadline
  3.9(b)(i)
Gross Sales Proceeds
  5.4(a)
Indemnified Losses
  3.7(e)
Indemnitee
  12.3
Indemnitor
  12.3
Initial Adjustment Certificate
  3.2(a)
Initial Title Defect Notice Deadline
  3.9(a)(i)
Kentucky Coal Interests
  2.1(c)(ii)
Litigation Matter
  12.3
Material CNX Contracts
  2.1(c)(iv)
Material Peabody Contracts
  2.1(d)(ii)
Mineral Acre Compensation Threshold
  3.10(b)
Minimum Damage Requirement
  12.4(a)
Net Mineral Acre Threshold
  3.10(a)
Partial Assignment Leases
  2.1(d)(iii)
Peabody
  Preamble
Peabody Assets
  2.1(d)
Peabody Assumed Liabilities
  2.3(a)
Peabody Books and Records
  2.1(d)(vi)
Peabody Cap
  12.4(a)

10



--------------------------------------------------------------------------------



 



      TERM   SECTION
Peabody Coal Subs
  Preamble
Peabody Deed
  5.4(b)
Peabody Environmental Defects Amount
  3.8(b)(ii)
Peabody ERC Rights
  2.4(d)(iv)(B)
Peabody Excluded Assets
  2.1(e)(ii)
Peabody Guaranty
  12.6
Peabody Oil and Gas Interests
  2.1(d)(i)
Peabody Oil and Gas Subs
  Preamble
Peabody Predecessors
  8.6
Peabody Retained Liabilities
  2.2(b)
Peabody Reviewable Data
  13.1(a)
Peabody Surface Use Agreement (SUA)
  4.1(a)
Permit Revisions
  9.5
Pittsburgh Seam CBM and CMM Interests
  2.1(c)(iii)
Pittsburgh Seam Coal Interests
  2.1(c)(i)
Post-Closing Consent
  6.3(a)
Replacement Interests
  3.8(b)(iii)
Right of First Refusal
  5.2(d)
Taking
  13.17(b)
Title Defect Notice
  3.9(a)(i)
Total Affected Tons
  3.9(a)(i)
Transferee Group
  3.7(e)
Transferor Group
  3.7(e)
Transfer Period
  6.1
UMWA Contract
  10.1(i)

     1.3 Rules of Construction. Unless otherwise expressly provided in this
Agreement, (a) accounting terms used in this Agreement shall have the meaning
ascribed to them under

11



--------------------------------------------------------------------------------



 



GAAP; (b) words used in this Agreement, regardless of the gender used, shall be
deemed and construed to include any other gender, masculine, feminine, or
neuter, as the context requires; (c) the word “including” is not limiting, and
the word “or” is not exclusive; (d) the capitalized term “Section” refers to
sections of this Agreement; (e) references to a particular Section include all
subsections thereof; (f) references to a particular statute or regulation
include all amendments thereto, rules and regulations thereunder and any
successor statute, rule or regulation, or published clarifications or
interpretations with respect thereto, in each case as from time to time in
effect; (g) references to a Person include such Person’s successors and assigns
to the extent not prohibited by this Agreement; (h) references to a “day” or
number of “days” (without the explicit qualification “Business”) shall be
interpreted as a reference to a calendar day or number of calendar days; and
(i) references to “directors” shall be deemed to include the managers, including
managing members, of any limited liability company and references to
“shareholders” shall be deemed to include the members of any limited liability
company.
ARTICLE II.
Exchange
     2.1 Exchange of Peabody Assets and CNX Assets.
          (a) Exchange Covenant. Subject to the terms, conditions, exceptions
and reservations set forth in this Agreement, at Closing but effective as of the
Effective Time:
               (i) CNX and Peabody agree to exchange simultaneously all rights,
title, estates, and interests of CNX in, to, and under the CNX Assets for all
rights, title, estates, and interests of Peabody in, to and under the Peabody
Assets, in each case free and clear of all Liens (except Permitted Liens);
provided that this Agreement shall not constitute an agreement to assign or
transfer any Asset or any claim or right or any benefit arising thereunder or
resulting therefrom without the consent of a third Person thereto if such
assignment or transfer without such consent would constitute a breach or other
contravention of such Asset or in any way adversely affect the rights of the
Transferee thereunder. CNX and Peabody each acknowledge that the Parties desire
and intend to effect their respective transfers and acquisitions of the CNX
Assets or the Peabody Assets, as the case may be, pursuant to this Agreement as
one or more exchanges of like-kind properties under Section 1031 of the Code (a
“1031 Exchange”); and
               (ii) CNX or Peabody, as appropriate, shall pay to the other in
cash the Estimated Net Closing Adjustment pursuant to Section 3.1 hereof, as
such may be adjusted under Section 3.2 hereof.
          (b) Transfer of Beneficial Title. Subject to the terms, conditions,
exceptions and reservations of this Agreement, at Closing beneficial title to,
and all other rights and obligations relating to, the CNX Assets shall be
transferred to the Peabody Coal Subs, and beneficial title to, and all other
rights and obligations relating to, the Peabody Assets shall be transferred to
CNX. The transfer of beneficial title shall be effective as of the Effective
Time, notwithstanding that transfer of record title to the Assets under the
Transfer Documents may not be complete until the end of the Transfer Period.

12



--------------------------------------------------------------------------------



 



          (c) CNX Assets. “CNX Assets” means all rights, title, estates, and
interests in and to the following described assets and properties, excepting and
excluding the CNX Excluded Assets described in Section 2.1(e)(i):
               (i) Pittsburgh Seam Coal Interests. All of CNX’s rights, title,
estates, and interests in and to Pittsburgh seam coal rights and reserves
located in, on, and under that certain real property adjacent to Peabody’s
Federal #2 Mine, located in Monongalia County, West Virginia and Greene County,
Pennsylvania, and more fully described as the green shaded parcels (denoted in
the legend as “Consol’s Reserve Area”) and the green cross-hatched parcels
(denoted on the legend as “Consol’s Partial Interest Reserve Area”) on the
attached Exhibit “A”, together with all subsidence rights and associated mining
rights relating to such property (collectively, the “Pittsburgh Seam Coal
Interests”);
               (ii) Kentucky Coal Interests. All of CNX’s rights, title,
estates, and interests in and to coal rights and reserves located in, on, and
under that certain real property in Muhlenberg, McLean, and Ohio Counties,
Kentucky, and more fully described as the green shaded parcels (denoted on the
legend as “Consol Property Owned”) on the attached Exhibit “B”, together with
all subsidence rights and associated mining rights relating to such property
(collectively, the “Kentucky Coal Interests”);
               (iii) Pittsburgh Seam CBM and CMM Interests. All of CNX’s rights,
title, estates, and interests in and to CBM and CMM in the Pittsburgh Coal Seam
Interests, including all rights to recover, sell and/or vent CBM or CMM produced
from the Pittsburgh Coal Seam Interests (collectively, the “Pittsburgh Seam CBM
and CMM Interests”);
               (iv) Contracts. All of CNX’s rights, title, and interests in, to,
under or derived from all Contracts and Permits that relate to any of the CNX
Assets described in Sections 2.1(c)(i), (ii) and (iii) above, or to the
production and sale of coal, CBM, or CMM attributable to such CNX Assets,
including, without limitation, those Contracts described on Schedule 1.1c (the
“Material CNX Contracts”), but excluding any mining Permits or approvals
relating to the Pittsburgh Seam Coal Interests or Kentucky Coal Interests;
               (v) ERC Rights and Other Credits.
                    (A) All rights CNX may now have or later acquire to claim
any ERCs associated with Peabody’s production of CBM and CMM from the lands
containing the Pittsburgh Seam CBM and CMM Interests and the sale or use of such
CBM and CMM in lieu of venting such CBM or CMM to the atmosphere or otherwise
disposing of or using such gases; and
                    (B) all rights that CNX may now have or later acquire to
claim any other credits or allowances (including any tax credits or allowances)
relating to production of CBM and CMM by Peabody in advance of coal mining
operations by any Peabody Oil and Gas or Coal Sub, or its successors and
assigns, on the real property containing the Pittsburgh Seam CBM and CMM
Interests ((A) and (B) collectively, the “CNX ERC Rights”);

13



--------------------------------------------------------------------------------



 



               (vi) Books and Records. Copies of all accounting, land and
Contracts files and records, and all drilling, engineering, geologic and
technical records, files, maps, data, analyses, drawings, blueprints, financial
assurances, bonds, and insurance policies (only to the extent an outstanding
claim has been filed under any such policy with respect to any of the CNX
Assets), schematics, reports, lists, and plans and processes, concerning or
relating to the CNX Assets (the “CNX Books and Records”), which are in the
physical possession of CNX, or with respect to which CNX has the right of access
and the ability to obtain copies, as of April 1, 2007 or as of the Closing Date,
and excepting such books, files, records and other materials and data that are
subject to confidentiality obligations or other similar restrictions under
agreements with third Persons who are not Affiliates of CNX; provided, however,
that CNX shall use commercially reasonable efforts to obtain and make available
to Peabody CNX Books and Records that are not in the physical possession of CNX
as of April 1, 2007 or as of the Closing Date; and
               (vii) Insurance Claims. All rights to insurance proceeds
receivable after the Effective Time with respect to any Peabody Assumed
Liabilities insured on a “claims made” basis, and all insurance proceeds (to the
extent not already expended by CNX to restore or replace the lost or damaged
asset, which replacement asset shall be a transferred Asset) received prior to
Closing with respect to any asset which, if held by CNX as of the Effective
Time, would be a CNX Asset.
          (d) Peabody Assets. “Peabody Assets” means all rights, title, estates,
and interests in and to the following described assets and properties, excepting
and excluding the Peabody Excluded Assets and the Reserved Rights described in
Sections 2.1(e) and 5.4(b), respectively:
               (i) Peabody Oil and Gas Interests. All of Peabody’s fee,
leasehold, mineral, royalty, and other rights and interests in and to Oil and
Gas, in, on or under approximately Six Hundred and Six Thousand, One Hundred and
One (606,101) acres of land as listed on Exhibit “C” and depicted on the maps
attached hereto as Exhibits “C-1” through “C-64” (including, without limitation,
landowners’ or reserved royalties, overriding royalties, rights to free gas
either reserved in favor of or granted to Peabody and its Affiliates, as well as
any right to vent CBM and CMM or to stimulate coal seams except as otherwise
provided in Section 5.4(b)) (collectively, the “Peabody Oil and Gas Interests”);
               (ii) Contracts. All of Peabody’s rights, title, and interests in,
to, under, or derived from all Contracts and Permits to the extent they relate
solely to any of the Peabody Oil and Gas Interests or the production and sale of
Oil and Gas attributable to such Peabody Oil and Gas Interests, including,
without limitation, those described on Schedule 1.1d (the “Material Peabody
Contracts”);
               (iii) Partial Assignment Leases. Except as set forth in the
Peabody Deed, all of Peabody’s rights, title, and interests in, to, under, or
derived from, those certain Oil and Gas leases and other Contracts entered into
between a Peabody Oil and Gas Sub or Peabody Coal Sub and third Persons covering
part of the Peabody Oil and Gas Interests which are described on Exhibit “D”
attached hereto (collectively, the “Partial Assignment Leases”);

14



--------------------------------------------------------------------------------



 



               (iv) ERC Rights and Other Credits.
                    (A) All rights Peabody may now have or later acquire to
claim any ERCs associated with CNX’s production of CBM and CMM from the lands
containing the Peabody Oil and Gas Interests and the sale or use of such CBM and
CMM in lieu of venting such CBM or CMM to the atmosphere or otherwise disposing
of or using such gases; and
                    (B) all rights that Peabody may now have or later acquire to
claim any other credits or allowances (including any tax credits or allowances)
relating to production of CBM and CMM by CNX in advance of coal mining
operations by any Peabody Oil and Gas or Coal Sub, or its successors and
assigns, on the real property containing the Peabody Oil and Gas Interests ((A)
and (B) collectively, the “Peabody ERC Rights”); provided, however, that in
exercising the Peabody ERC Rights, CNX shall not take any action that results or
would reasonably be expected to result in additional cost (as determined by
Peabody in good faith in connection with its exercise of the Reserved Rights) to
Peabody in connection with operations conducted pursuant to the Reserved Rights;
and provided further that the Peabody ERC Rights are subject to Peabody’s
paramount Reserved Rights, and CNX agrees that upon receiving notice from
Peabody, in accordance with the terms set forth in the Peabody Deed, or in any
development plan prepared in accordance therewith, setting forth the time period
for the intended exercise of any of Peabody’s Reserved Rights with respect to
the Peabody ERC Rights, CNX will take all action, at its sole cost, reasonably
required to timely develop such rights so as to not interfere with or delay any
of Peabody’s coal mining operations (the “CNX ERC Actions”). If CNX fails to
take any CNX ERC Action then, promptly upon Peabody’s request, CNX shall
relinquish and reassign to Peabody all Peabody ERC Rights relating to CBM or CMM
emissions recoverable in advance of Peabody’s coal mining operations; provided,
however, that such relinquishment and reassignment only shall apply to Peabody
ERC Rights on a site-specific basis, in an area reasonably defined by Peabody
and only to the extent necessary for the exercise of its Reserved Rights as
described above;
               (v) Other Tax Credits. All rights Peabody may now have or later
acquire to claim any tax credits, except for any such tax credits which may
arise from the exercise of the Reserved Rights, relating to exploration and
production of Oil and Gas by CNX after the Effective Time with respect to the
Peabody Assets;
               (vi) Books and Records. Copies of all accounting, land and
Contracts files and records, and all drilling, engineering, geologic and
technical records, files, maps, data, analyses, drawings, blueprints, financial
assurances, bonds, and insurance policies (only to the extent an outstanding
claim has been filed under any such policy with respect to any of the Peabody
Assets), schematics, reports, lists, and plans and processes to the extent the
same were obtained or prepared for the sole purpose of evaluating and developing
the oil and gas potential of the Peabody Oil and Gas Interests (the “Peabody
Books and Records”), which are in the physical possession of Peabody, or with
respect to which Peabody has the right of access and the ability to obtain
copies, as of April 1, 2007 or as of the Closing Date, and excepting such books,
files, records and other materials and data that are subject to confidentiality
obligations or other similar restrictions under agreements with third Persons
who are not Affiliates of Peabody provided, however, that Peabody shall use
commercially reasonable efforts to obtain

15



--------------------------------------------------------------------------------



 



and make available to CNX Peabody Books and Records that are not in the physical
possession of Peabody as of April 1, 2007 or as of the Closing Date; and
               (vii) Insurance Claims. All rights to insurance proceeds
receivable after the Effective Time with respect to any CNX Assumed Liabilities
insured on a “claims made” basis, and all insurance proceeds (to the extent not
already expended by Peabody to restore or replace the lost or damaged asset,
which replacement asset shall be a transferred Asset) received prior to Closing
with respect to any asset which, if held by Peabody as of the Effective Time
would be a Peabody Asset.
          (e) CNX and Peabody Excluded Assets.
               (i) The CNX Assets shall not include, and CNX specifically
excludes from this transaction: (1) any accounts receivable accruing or
attributable to the CNX Assets for the period prior to the Effective Time;
(2) any refund of Taxes, costs or expenses borne by CNX or its predecessors in
title attributable to the period prior to the Effective Time; (3) any rights,
titles, estates or interests owned, leased, held or otherwise controlled by CNX
in the lands described on Exhibits “A” or “B” that are not described or included
in Section 2.1(c) hereof, and data, books, maps, records and other information
relating thereto; and (4) subject to Peabody’s review rights under Section 13.1,
all books, records, files, material, information and data that were obtained,
prepared or received by CNX or any of its agents, consultants or representatives
(A) for purposes other than evaluating and developing the Pittsburgh Seam Coal
Interests, the Kentucky Coal Interests, or the Pittsburgh Seam CBM and CMM
Interests, (B) in connection with internal evaluations of the Assets for
management purposes, or (C) in connection with marketing of the Assets or the
evaluation and negotiation of the transaction contemplated herein (collectively,
the “CNX Excluded Assets”).
               (ii) The Peabody Assets shall not include, and Peabody
specifically excludes from this transaction: (1) all Reserved Rights; (2) any
accounts receivable accruing or attributable to the Peabody Assets for the
period prior to the Effective Time; (3) all production of Oil and Gas from or
attributable to the Peabody Assets with respect to all periods prior to the
Effective Time and all proceeds attributable thereto; (4) any refund of Taxes,
costs or expenses borne by Peabody or its predecessors in title attributable to
the period prior to the Effective Time; (5) any rights, titles, estates or
interests owned, leased, held or otherwise controlled by Peabody in the lands
described on Exhibits “C-1” through “C-64” that are not described or included in
Section 2.1(d) hereof; (6) all Oil and Gas rights, estates, interests, and
claims in and to properties not depicted on the attached Exhibits “C-1” through
“C-64” except as otherwise expressly provided herein as well as all Reserved
Rights and data, books, maps, records and other information relating thereto;
(7) except for common law or statutory rights to use the surface as incident or
right appurtenant to the Peabody Oil and Gas Interests, all surface rights and
estates in the lands listed on Exhibit “C” and depicted on the maps attached
hereto as Exhibits “C-1” through “C-64”, and all roads, ditches and other
surface improvements on such lands; (8) subject to CNX’s review rights under
Section 13.1, all books, records, files, material, information and data that
were obtained, prepared or received by Peabody or any of its agents, consultants
or representatives (A) for purposes other than evaluating and developing the oil
and gas potential of the Peabody Oil and Gas Interests, (B) in connection with
Peabody’s exercise of

16



--------------------------------------------------------------------------------



 



its Reserved Rights, (C) in connection with internal evaluations of the Assets
for management purposes, or (D) in connection with marketing of the Assets or
the evaluation and negotiation of the transaction contemplated herein
(collectively, the “Peabody Excluded Assets”).
     2.2 CNX Assumed Liabilities; Peabody Retained Liabilities.
          (a) CNX Assumed Liabilities. After Closing, as additional
consideration for the Peabody Assets, CNX shall assume, pay, discharge and
perform the following (the “CNX Assumed Liabilities”):
               (i) obligations and liabilities to the extent attributable to
actions occurring or conditions first occurring after the Effective Time on,
under or with respect to the Peabody Assets; and
               (ii) all other obligations and liabilities to the extent
attributable to actions occurring or conditions first occurring after the
Effective Time and arising out of or relating to the ownership of the Peabody
Assets or operation of the Peabody Assets after the Effective Time, except to
the extent that such obligations or liabilities relate to any Peabody Excluded
Asset or Reserved Rights.
          (b) Peabody Retained Liabilities. All obligations and liabilities
arising out of or relating to the Peabody Assets other than the CNX Assumed
Liabilities, and all obligations and liabilities to the extent attributable to
the Reserved Rights, shall remain and be the obligations and liabilities solely
of Peabody (the “Peabody Retained Liabilities”), including, but not limited to,
any long-term debt (including the current portion thereof) and any obligation or
liability with respect to periods prior to and including the Effective Time for
payment of rentals, royalties or Taxes related to the Peabody Assets.
     2.3 Peabody Assumed Liabilities; CNX Retained Liabilities.
          (a) Peabody Assumed Liabilities. After Closing, as additional
consideration for the CNX Assets, Peabody shall assume, pay, discharge and
perform the following (the “Peabody Assumed Liabilities”):
               (i) obligations and liabilities to the extent attributable to
actions occurring or conditions first occurring after the Effective Time on,
under or with respect to the CNX Assets;
               (ii) obligations and liabilities to the extent attributable to
its Reserved Rights, including but not limited to, post-mining reclamation
obligations; and
               (iii) all other obligations and liabilities to the extent
attributable to actions occurring or conditions first occurring after the
Effective Time and arising out of or relating to the ownership of the CNX
Assets.
          (b) CNX Retained Liabilities. The following obligations and
liabilities shall remain and be the obligations and liabilities solely of CNX
(the “CNX Retained Liabilities”): all

17



--------------------------------------------------------------------------------



 



obligations and liabilities arising out of or relating to the CNX Assets, other
than the Peabody Assumed Liabilities, including any long-term debt (including
the current portion thereof) and any obligation or liability with respect to
periods prior to and including the Effective Time for payment of rentals,
royalties or Taxes related to the CNX Assets.
ARTICLE III.
Adjustments; Actions Prior to Closing
     3.1 Closing Adjustments. At Closing, CNX or Peabody, as appropriate, shall
pay to the other Party the net amount in favor of such Party of the adjustments
and prorations described in this Section 3.1 (“Estimated Net Closing
Adjustment”), which adjustments shall be made without duplication of any amount.
          (a) Revenue Adjustment. Transferee shall be entitled to an amount
equal to the sum of all proceeds received by Transferor between the Effective
Time and the Closing Time (the “Adjustment Period”) attributable to its Assets
and that are, in accordance with GAAP, attributable to the period of time after
the Effective Time including: (i) proceeds from the sale of Oil and Gas or coal
(net of any production royalties or other Burdens on Production, transportation
costs and of any Taxes on production including severance, conservation, and ad
valorem Taxes, not reimbursed to Transferor by the purchaser of production)
produced from such Assets during the Adjustment Period and proceeds attributable
to prepayments, and (ii) subject to Article IX hereof, proceeds from the sale,
salvage or other disposition during the Adjustment Period of any property,
equipment or rights included in such Assets; provided that there shall be no
downward adjustment for proceeds received by Peabody after the Effective Time in
the form of checks deposited to Peabody’s lockbox and which are either:
(A) delivered and endorsed over to CNX, or (B) negotiated by Peabody and
remitted to CNX.
          (b) Cost Adjustment. Transferor shall be entitled to an amount equal
to the sum of all costs attributable to its Assets that were incurred in the
ordinary course of business, that are, in accordance with GAAP, attributable to
times after the Effective Time, and that have accrued to and been paid by
Transferor during the Adjustment Period, or that were incurred by Transferor
pursuant to the Contract Operating Agreement: (i) as costs of the ordinary
course of production, processing or other operations directly related to the
Assets, (ii) as costs incurred with respect to staking, surveying, title
examination, surface grading and similar activities directly related to the
Assets, (iii) as costs for the maintenance of any of its Assets, (iv) as costs
for the extension or renewal during the Adjustment Period of any of its Assets,
(v) subject to Article IX hereof, as costs of any exploration or development
activities related to the CNX Assets and the Peabody Assets or related to
drilling, completion, recompletion, or workover activities, or mining or
reclamation activities, and conducted during the Adjustment Period, (vi) the
aggregate amount of all other expenditures made by Transferor prior to the
Effective Time for costs and expenses directly attributable to its Assets after
the Effective Time, and (vii) otherwise from the ownership of its Assets during
the Adjustment Period.
          (c) Prepaid and Accrued Expenses. Transferor shall be entitled to an
amount equal to prepaid expenses of or relating to Transferor’s Assets, and
Transferee shall be entitled to an amount equal to the accrued expenses of or
relating to Transferor’s Assets, all as determined

18



--------------------------------------------------------------------------------



 



in accordance with GAAP, to reflect the principle that (A) all expenses
attributable to such Assets for periods on or prior to the Effective Time are
for the account of Transferor, and (B) all expenses attributable to such Assets
for periods after the Effective Time are for the account of Transferee (but,
with respect to prepaid expenses, only to the extent such prepaid expenses shall
accrue to the benefit of Transferee upon and after the Effective Time). Without
limiting the generality of the foregoing, the following expenses shall be
prorated as described in the preceding sentence:
               (i) all payments and charges under Contracts and Permits;
               (ii) Taxes levied or assessed against any Assets;
               (iii) Taxes levied or assessed against or based upon production
from any Assets, excepting Taxes arising from the transfer of Assets pursuant to
this Agreement; and
               (iv) charges for utilities or other goods and services furnished
to the Assets.
     3.2 Closing Adjustment Calculation.
          (a) Initial Adjustment Certificate. Transferor shall deliver to
Transferee, no later than three (3) Business Days preceding the Closing Date, a
certificate executed by an authorized representative of Transferor (“Initial
Adjustment Certificate”), setting forth Transferor’s estimate of the adjustments
set forth in Section 3.1. The Initial Adjustment Certificate shall be based on
actual information available to Transferor at the time of its preparation and
upon Transferor’s good faith estimates, assumptions and consultations with
Transferee. The Initial Adjustment Certificate shall be accompanied by
appropriate documentation, in summary form, supporting the adjustments proposed
in such Certificate. The Parties shall mutually agree on the adjustments prior
to Closing, with any disagreements to be handled in the Final Adjustment
Certificate.
          (b) Final Adjustment Certificate.
               (i) On or before November 17, 2007, Transferee shall deliver to
Transferor a certificate executed by an authorized representative of Transferee
(the “Final Adjustment Certificate”) setting forth each adjustment or payment
that was not finally determined as of Closing and showing the calculation of
each such adjustment and the resulting final adjustment amount (the “Final
Adjustment Amount”). The Final Adjustment Amount shall also include any
Environmental Defect Amount to which Transferee is entitled under Section 3.8
and any Excess Title Defect Amount to which Transferee is entitled under
Section 3.10 or 3.11, as applicable. The Final Adjustment Certificate shall be
accompanied by appropriate documentation supporting the adjustments proposed in
such Certificate. Each Party shall provide to the other reasonable access to all
records in its possession which were used in the preparation of the Initial and
Final Adjustment Certificates or may otherwise be necessary for the preparation
or review thereof.

19



--------------------------------------------------------------------------------



 



               (ii) Transferor shall review Transferee’s Final Adjustment
Certificate and shall give written notice to Transferee of any objections it has
to the calculations shown in such Certificate within ten (10) days after
receipt. If Transferor does not deliver a notice of objection within such 10-day
period, then Transferee’s Final Adjustment Certificate shall be deemed to be
conclusive, final and binding on the Parties. Peabody and CNX shall endeavor in
good faith to resolve any such objections within ten (10) days after the receipt
by the Party of the other’s timely objections. If any objections or disputes
have not been resolved at the end of such 10-day period, the disputed portion of
the Final Adjustment Certificate shall be determined within the following ten
(10) days by a partner in a major national accounting firm with substantial Oil
and Gas or coal audit experience, as appropriate, which is not the auditor of
either CNX or Peabody and is mutually acceptable to the Parties, and the
determination of such auditor shall be final and binding upon the Parties.
Notwithstanding anything to the contrary in this Agreement, CNX and Peabody
agree that KPMG may serve as auditor despite its performance of any internal
auditing services for Peabody, if KPMG is not at the relevant time also
performing accounting services for Peabody, and has not between the Effective
Time and the relevant time performed accounting services for Peabody, and is not
at the relevant time contemplated to be engaged to perform accounting services
for Peabody. If CNX and Peabody cannot agree with respect to the selection of an
auditor, CNX and Peabody each shall select an auditor and those two auditors
shall select a third auditor whose determination shall be final and binding upon
the Parties. Such auditor shall have the right, if necessary, to retain a
qualified environmental consulting firm and/or legal counsel with coal and/or
Oil and Gas experience to assist in making determinations and advising with
respect to disputed portions of the Final Adjustment Certificate. The
determination of the auditor as to each item in dispute shall be within the
range for such item as proposed in the Final Adjustment Certificate, on the one
hand, and in Transferor’s notice of objection, on the other hand. CNX and
Peabody shall bear equally the expenses of such auditor (including those of any
professional retained by such auditor in accordance with this subclause (ii))
incurred in connection with such determination. Within two (2) Business Days
after the Final Adjustment Certificate has been conclusively determined as
provided above, the Parties shall calculate the final net Closing Adjustment
(the “Final Net Closing Adjustment”).
               (iii) Within two (2) Business Days after the date on which the
Final Net Closing Adjustment has been calculated, the difference between the
Estimated Net Closing Adjustment, and the Final Net Closing Adjustment, shall be
paid by CNX (or Entity, if applicable) or Peabody (or Sub, if applicable), as
the case may be, together with interest thereon at the Prime Rate, from and
including the Closing Date but excluding the date of payment.
               (iv) All payments to be made pursuant to this Section 3.2 shall
be paid by wire or accounts transfer of immediately available funds to the
accounts designated by the recipient by written notice to the Party owing such
payment. The Party receiving any such payment shall be responsible for
allocating it among its Affiliates as appropriate.
     3.3 Allocated Values; Post-Closing Allocations.
          (a) Schedule 3.3(a) attached hereto sets forth an allocation of values
among the Peabody Assets and among the CNX Assets (the “Allocated Values” of the
respective Assets,

20



--------------------------------------------------------------------------------



 




as applicable). The Parties agree that, to the extent possible, the Allocated
Values shall be used for calculating adjustments based on Environmental Defects,
if any.
          (b) In addition, CNX and Peabody shall each use commercially
reasonable efforts to reach agreement on the allocated value of each class of
CNX Assets and Peabody Assets in accordance with the Code. Such allocations
shall be consistent with the Allocated Values, to the extent possible. CNX and
Peabody each shall file all tax returns and schedules thereto, including those
returns and forms required by Sections 1031 and 1060 (if applicable) of the
Code, consistent with any such agreed-upon allocations, unless otherwise
required by applicable Legal Requirements. In the event the Parties do not reach
agreement on such allocations, CNX and Peabody shall each reflect the Assets
acquired by such Party on its books for tax reporting purposes in accordance
with such Party’s own determination of such allocations.
     3.4 Updated Schedules and Exhibits. Each Party shall, immediately prior to
Closing, supplement the Schedules and Exhibits to this Agreement with additional
information that, if existing or known to it on the date of this Agreement,
would have been required to be included in one or more Schedules or Exhibits to
this Agreement. For purposes of determining the satisfaction of any of the
conditions to the obligations of the Parties and the liability of the Parties
following Closing for breaches of its representations, warranties, and covenants
under this Agreement, the Schedules to this Agreement shall be deemed to include
only (a) the information contained therein on the date of this Agreement, and
(b) information added to such Schedules and Exhibits by written supplements to
this Agreement delivered prior to Closing by the Party making such amendment
that (i) are accepted in writing by the other Party or (ii) reflect actions
permitted by this Agreement to be taken prior to Closing.
     3.5 Taxpayer Identification Numbers. At or prior to Closing, CNX and
Peabody will provide one another with their respective U.S. taxpayer
identification numbers.
     3.6 Consents. Transferor shall promptly take such reasonable actions
necessary to obtain and deliver at Closing any Third Party Consents which are
required to consummate the transactions contemplated hereby. The form and
content of all of Transferor’s solicitations for such Consents affecting the
Assets shall be subject to Transferee’s approval.
     3.7 Asset Due Diligence. Between the date of this Agreement and the end of
the Transfer Period, Transferee and/or its designees shall have the right of
ingress and egress to the real property containing Transferor’s Assets so that
Transferee may make any inspections, tests, surveys and studies of Transferor’s
Assets that it may desire, including environmental surface sampling or other
tests of air, soils, water, groundwater, and other liquids as part of a Phase I
environmental analysis. If any such investigation should include any drilling,
trenching, or other invasive surface disturbing tests, Transferor’s prior
written consent, which can be withheld for any reason, must be obtained;
provided, however, that any access by Peabody to or of the real property
containing the CNX Assets shall be conditioned upon Peabody first executing and
delivering the standard form of access agreement provided by the CONSOL Parties.

21



--------------------------------------------------------------------------------



 



          (a) If a Transferee engages an environmental contractor to conduct
such inspections and tests, Transferee shall provide to the Transferor a
detailed scope of work and/or work plan pursuant to which the assessment work
will take place.
          (b) After giving Transferor such advance notice as is reasonably
possible, which notice, except as provided herein, may be oral (in person or by
telephone), Transferee and/or its designee may enter the real property
containing Transferor’s Assets during normal business hours and may also make
arrangements to enter the real property containing Transferor’s Assets at other
times upon agreement from Transferor. Transferee shall make such inspections,
tests, surveys and studies with a minimum of interference to Transferor’s
business. Transferor may have a representative present (at Transferor’s expense)
at all phases of Transferee’s work on the real property containing the Assets.
          (c) At Transferor’s written request, Transferee shall promptly deliver
to Transferor a copy of every report of findings obtained by Transferee as a
result of the activities described in this Section 3.7.
          (d) Transferee’s inspections, tests, surveys and studies conducted
pursuant to this Section 3.7 shall be at Transferee’s sole expense. However,
unless otherwise agreed in writing, Transferee shall not be obligated to pay for
or reimburse Transferor for any costs or expenses that may be incurred by
Transferor in connection with such tests, including costs associated with
production being temporarily shut-in (e.g., time value of money).
          (e) Transferor hereby releases, acquits and forever discharges
Transferee and its representatives, agents, employees, attorneys, assigns,
officers, directors, shareholders, insurers, Affiliates, and all others for whom
Transferee may be vicariously liable (the “Transferee Group”) from and against
Losses arising out of, resulting from, or in any manner related to Transferee’s
inspection or testing of Transferor’s Assets and the real property containing
such Assets under the terms of this Agreement, unless such Losses are the result
of the gross negligence or willful misconduct of the Transferee Group (such
Losses, “Indemnified Losses”). Transferee hereby agrees to indemnify Transferor
and its representatives, agents, managers, employees, attorneys, assigns,
officers, members, insurers, Affiliates, and all others for whom Transferor may
be vicariously liable (the “Transferor Group”) from and against any Indemnified
Losses arising out of, resulting from, or in any manner related to Transferee’s
inspection or testing of Transferor’s Assets or the real property containing
such Assets under the terms of this Agreement. The provisions of this
Section 3.7(e) shall survive termination of this Agreement; provided that
Transferee’s indemnity obligation herein shall expire as to any claims of the
Transferor Group hereunder that are not delivered to Transferee in writing on or
before the third anniversary of the Closing Date.
          (f) Except as to the books, records, data and other information
excluded pursuant to Sections 2.1(c)(v), 2.1(d)(vi) and 2.1(e), Transferor
agrees (i) to give Transferee and its representatives full access to, and the
right to copy, the CNX Books and Records or Peabody Books and Records, as
applicable, and (ii) furnish or make available to Transferee such financial and
operating data and other information relating solely to the business and
properties comprising Transferor’s Assets as Transferee shall from time to time
reasonably request, but in

22



--------------------------------------------------------------------------------



 



either case only to the extent that Transferor may do so without violating any
confidentiality or contractual obligation to a third Person. Except as provided
in Section 13.1, it is expressly understood and agreed that Peabody shall not
have any duty or obligation to provide CNX with copies of geologic or technical
data and information collected or developed to evaluate any of its Reserved
Rights.
     3.8 Adjustments for Environmental Defects.
          (a) Notice of Environmental Defects. Transferee may provide Transferor
with a detailed written notice describing any Environmental Defect which
Transferee’s due diligence reveals and will provide evidence thereof. Such
notice and evidence, if any, shall be given on or before the date which is ten
(10) days before end of the Transfer Period (the “Environmental Defects
Deadline”). Transferee shall be deemed to have waived all rights under this
Section 3.8, but not its rights and remedies under Articles VII, VIII, and XII
hereof or under any other provisions of this Agreement, with respect to
Environmental Defects unless such Environmental Defects are included in a
written notice delivered on or before the Environmental Defects Deadline.
          (b) Defect Adjustments. Upon timely delivery of written notice of an
Environmental Defect, the Parties shall proceed as follows:
               (i) Transferor shall have the option to attempt to remediate such
Environmental Defect to the satisfaction of Transferee on or before the end of
the Transfer Period, or by mutual consent of the Parties, Transferor shall have
the option to attempt to remediate such Environmental Defects to the
satisfaction of Transferee within thirty (30) days after the end of the Transfer
Period.
               If Transferor does not elect to cure or is unable to cure such
Environmental Defects to the reasonable satisfaction of Transferee on or before
the end of the Transfer Period or such later date as is mutually agreed to by
the Parties, Transferee shall have the option to either accept assignment of the
Assets affected by such Environmental Defects or to exclude such Assets from
this Agreement. If Transferee elects to accept assignment of the Assets affected
by such Environmental Defects, the cost to remediate such Environmental Defects
(as determined by agreement of the Parties or, failing such agreement, by a
mutually acceptable third party environmental consultant) shall be included in
the Final Adjustment Certificate. If CNX elects to exclude such of the Peabody
Assets affected by Environmental Defects, an amount equal to the aggregate
Allocated Value of the Peabody Assets affected by such Environmental Defect, but
in no event more than the difference, if any, between Four Million Eight Hundred
Thousand Dollars ($4,800,000.00) and the Excess Title Defects Amount owed by
Peabody, shall be included in the Final Adjustment Certificate. Such remediation
cost, or aggregate Allocated Value, is referred to herein as the “CNX
Environmental Defects Amount.” If Peabody elects to exclude such of the CNX
Assets affected by Environmental Defects, an amount equal to the aggregate
Allocated Value of the CNX Assets affected by such Environmental Defect, but in
no event more than the difference, if any, between Six Million Two Hundred
Thousand Dollars ($6,200,000.00) and the Excess Title Defects Amount owed by
CNX, shall be included in the Final Adjustment Certificate. Such remediation
cost, or

23



--------------------------------------------------------------------------------



 



aggregate Allocated Value, is referred to herein as the “Peabody Environmental
Defects Amount.”
               (ii) Notwithstanding anything in clause (ii) hereof to the
contrary, in the event Peabody is the Transferor and receives a timely written
notice of Environmental Defects from CNX, Peabody shall have the right but not
the obligation, in lieu of the remedies available to CNX under such clause (ii),
to offer CNX mutually acceptable replacement Oil and Gas Interests reasonably
proximate, and similar in kind and nature, to the Peabody Oil and Gas Interests
affected by the Environmental Defect (“Replacement Interests”). Replacement
Interests include, without limitation, an Oil and Gas (or CBM and/or CMM) lease
or leases with a minimum primary term of five (5) years (which primary term must
begin no earlier than the date of substitution of such Replacement Interest),
with no development commitments during the primary term and covering a total
number of Net Mineral Acres equivalent to the number of Net Mineral Acres
affected by the Environmental Defect.
     3.9 Adjustments for Title Defects.
          (a) Initial Notice of Title Defects.
               (i) Up to and including ten (10) days before the end of the
Transfer Period (the “Initial Title Defect Notice Deadline”), Transferee may
deliver to Transferor written notice of Title Defects, if any. Such notice
(“Title Defect Notice”) shall include (A) a description of the specific Assets
affected by each Title Defect, (B) the factual and legal basis for each Title
Defect that Transferee believes affects such Assets, (C) in the case of the
Peabody Assets, the total Net Mineral Acres CNX believes are affected by each
Title Defect; and (D) in the case of the CNX Assets, the total tons of mineable
coal reserves Peabody believes are affected by each Title Defect (the “Total
Affected Tons”) and as determined by an independent engineering firm.
               (ii) Transferee will be deemed to have waived all rights under
Sections 3.9, 3.10, and 3.11, as applicable, but not its rights and remedies
under Articles VII, VIII, and XII hereof, or under other provisions hereof, or
the Transfer Documents, with respect to any Title Defects of which it has
Knowledge as of the Initial Title Defect Notice Deadline unless each such Title
Defect is specifically identified in a Title Defect Notice delivered on or
before the Initial Title Defect Notice Deadline.
          (b) Final Notice of Title Defects.
               (i) Up to and including thirty (30) days after the end of the
Transfer Period (the “Final Title Defect Notice Deadline”), Transferee may
deliver to Transferor a Title Defect Notice describing Title Defects, if any, of
which it first obtained Knowledge after the Initial Title Defect Notice
Deadline.
               (ii) Transferee will be deemed to have waived all rights under
Sections 3.10 or 3.11, as applicable, but not its rights and remedies under
Articles VII, VIII, and XII, or under other provisions hereof, or the Transfer
Documents, with respect to any Title

24



--------------------------------------------------------------------------------



 



Defect unless such Title Defect is included in a Title Defect Notice delivered
on or before the Final Title Defect Notice Deadline.
     3.10 Peabody’s Response to Title Defect Notice. Following timely delivery
by CNX of a Title Defect Notice, the Parties shall proceed as follows with
respect to Peabody Oil and Gas Interests affected by Title Defects:
          (a) Above the Net Mineral Acre Threshold. If the total Net Mineral
Acres to be conveyed to CNX under this Agreement, after taking into account the
effect of Title Defects for which CNX timely delivered a Title Defect Notice
under Section 3.9 hereof, is more than Five Hundred and Ninety-Two Thousand,
Three Hundred and Eleven (592,311) Net Mineral Acres (the “Net Mineral Acre
Threshold”), Peabody shall provide reasonable assistance, as requested by CNX,
at CNX’s cost and expense, to cure all such Title Defects but shall have no
further obligations hereunder.
          (b) Below the Net Mineral Acre Threshold. If the total Net Mineral
Acres to be conveyed to CNX under this Agreement, after taking into account the
effect of Title Defects for which CNX timely delivered Title Defect Notice under
Section 3.9 hereof, are less than the Net Mineral Acre Threshold, but more than
Five Hundred and Seventy-Eight Thousand, Five Hundred and Thirty-Six (578,536)
Net Mineral Acres (the “Mineral Acre Compensation Threshold”), Peabody, at its
election, and sole cost and expense shall, no later than the 30th day following
receipt of a Title Defect Notice, except as to those Title Defects which CNX has
agreed to waive and acquire the affected Peabody Oil and Gas Interests
notwithstanding the Title Defects, promptly undertake one or more of the
following with respect to each identified Title Defect: (i) diligently attempt
to cure such Title Defect; or (ii) offer CNX mutually acceptable Replacement
Interests covering a total number of Net Mineral Acres equivalent to the number
of Net Mineral Acres affected by the Title Defect.
          (c) Below Mineral Acres Compensation Threshold. If the total Net
Mineral Acres to be conveyed to CNX under this Agreement, after taking into
account the effect of Title Defects for which CNX timely delivered Title Defect
Notice under Section 3.9 hereof, are less than the Mineral Acre Compensation
Threshold, Peabody, at its election, and sole cost and expense shall, no later
than the 30th day following receipt of a Title Defect Notice, except as to those
Title Defects which CNX has agreed to waive and acquire the affected Peabody Oil
and Gas Interests notwithstanding the Title Defects, promptly undertake one or
more of the following with respect to each identified Title Defect:
(i) diligently attempt to cure such Title Defect; (ii) offer mutually acceptable
Replacement Interests; or (iii) pay CNX an amount equal to One-Hundred Dollars
($100.00) per Net Mineral Acre for each Net Mineral Acre less than the Mineral
Acre Compensation Threshold after taking into account Title Defects which were
waived by CNX, cured or removed by Peabody, or as to which Peabody has provided
Replacement Interests, and such amount (the “Excess Title Defects Amount”) shall
be included in the Final Adjustment Certificate; provided however, that in no
event shall the Excess Title Defects Amount owed by Peabody, when added together
with any CNX Environmental Defects Amount, exceed Four Million Eight Hundred
Thousand Dollars ($4,800,000.00).

25



--------------------------------------------------------------------------------



 



     3.11 CNX’s Response to Title Defect Notice. The Parties shall proceed as
follows with respect to CNX Assets affected by Title Defects:
          (a) Title Defect Affecting the Kentucky Coal Interests. In the event
Peabody timely delivers a Title Defect Notice of Title Defects affecting the
Kentucky Coal Interests, CNX shall provide reasonable assistance, as requested
by Peabody, but at Peabody’s sole cost and expense, to cure all such Title
Defects, but CNX shall have no further obligations hereunder.
          (b) Title Defects Affecting Pittsburgh Seam Coal Interests. In the
event Peabody timely delivers a Title Defect Notice of Title Defects affecting
the Pittsburgh Seam Coal Interests and:
               (i) the total tons of mineable coal reserves as determined by a
mutually acceptable independent engineering firm contained within Pittsburgh
Seam Coal Interests that are affected by a Title Defect (“Affected Tons”) are
less than 667,000, then CNX shall, and shall use its reasonable best efforts to
cause the CONSOL Parties to, diligently attempt to cure such Title Defects by
acquiring and conveying to Peabody, at CNX’s sole cost, an equivalent tonnage of
additional mineable coal reserves of like kind, quality, and location and
otherwise having characteristics reasonably acceptable to Peabody; or
               (ii) the total Affected Tons as determined by such independent
engineering firm selected by Peabody is equal to or exceeds 667,000, then CNX
will pay Peabody an amount equal to Three Dollars ($3.00) per ton for each
Affected Ton in excess of 667,000 and such amount (also referred to herein as an
“Excess Title Defects Amount”) shall be included in the Final Net Closing
Adjustment; provided, however, that in no event shall the Excess Title Defects
Amount owed by CNX, when added together with any Peabody Environmental Defects
Amount, exceed Six Million Two Hundred Thousand Dollars ($6,200,000.00).
          (c) In determining Affected Tons, the independent engineering firm
shall take into account, in addition to any other relevant factors and
information, Peabody’s mine plan for the Pittsburgh Seam Coal Interests,
industry custom and practice, and U.S. Securities and Exchange Commission
standards, for reporting recoverable coal reserves (including all information
submitted to, furnished to or filed with the U.S. Securities and Exchange
Commission to support any such reporting).
     3.12 Liens. Notwithstanding anything to the contrary herein, each Party
shall exercise its reasonable best efforts to cause the termination, release, or
waiver, prior to the end of the Transfer Period, of any Liens (other than
Permitted Liens) encumbering or affecting the Assets of which it has received
actual notice not less than ten (10) days prior to the end of the Transfer
Period.

26



--------------------------------------------------------------------------------



 



ARTICLE IV.
Surface Use and Other Activities
     4.1 Surface Use Agreements.
          (a) Peabody Surface Use Agreement. Subject to applicable Legal
Requirements and to valid restrictions contained in Contracts with third
Persons, upon the written request of CNX, Peabody covenants and agrees that it
shall execute and deliver, or shall cause its Affiliates to execute and deliver,
to CNX (or any entity with whom CNX has entered into a joint operating
agreement, pursuant to which CNX is participating or has a right to participate
in the subject operations) one or more non-exclusive site-specific surface
access and use agreements covering portions of the surface estate overlying the
Peabody Oil and Gas Interests, that is owned or leased by Peabody or an
Affiliate as of the date hereof, in substantially the form agreed to by the
Parties prior to the Closing Date (a “Peabody Surface Use Agreement” or “Peabody
SUA”). Any Peabody SUA shall include specific terms and conditions that, among
other things, take into account any existing operations or planned activities to
be conducted pursuant to the Reserved Rights or the cooperative development
plans referred to in Section 4.2. Subject to the expiration period set forth in
Section 4.1(b)(i) hereof, the obligation of Peabody to enter into Peabody SUAs
shall be binding upon all of Peabody’s or its Affiliates’ successors and assigns
to that portion of the surface estate overlying the Peabody Oil and Gas
Interests and that is owned or leased by Peabody or an Affiliate as of the date
hereof, shall be incorporated into the Transfer Document by which Peabody Oil
and Gas Interests are transferred, and shall be deemed a covenant running with
the land.
          (b) Transfers; Relation to Surface Use Agreements.
               (i) Prior to the fifth anniversary of the Closing Date, Peabody
shall not sell, assign, or otherwise permanently transfer, and Peabody shall
cause its Affiliates not to sell, assign or otherwise permanently transfer, any
of its interest in the surface estate overlying the Oil and Gas Interests that
is owned or leased by Peabody or an Affiliate as of the date hereof, except by a
recordable instrument which makes such sale, assignment or other permanent
transfer under and subject to the obligation to enter into a Peabody SUA,
consistent with the terms hereof, with CNX (or any entity with whom CNX has
entered into a joint operating agreement, pursuant to which CNX is participating
or has a right to participate in the subject operations), provided that such
obligation shall expire as to Peabody, its Affiliates, and/or Peabody’s
successor, assign or transferee (as the case may be) on such fifth anniversary.
After the fifth anniversary of the Closing Date, Peabody or its Affiliates
and/or Peabody’s successors, assigns, and transferees to the surface estate (as
the case may be), shall be permitted to sell, assign, transfer, or otherwise
deal with any portion of such surface overlying the Peabody Oil and Gas
Interests which is not then subject to a valid Peabody Surface Use Agreement,
free of any obligation to CNX to enter into a Peabody Surface Use Agreement.
               (ii) If at any time Peabody or its Affiliates desire to transfer
an estate in the surface overlying the Oil and Gas Interests (then owned by CNX)
that is owned or leased by Peabody or such Affiliate as of the date hereof in a
transaction which is less than a sale, assignment or other permanent transfer,
Peabody shall make, and Peabody shall cause its Affiliates to make, such
transfer under and subject to the duty to enter into a Peabody Surface Use
Agreement with CNX.
          (c) Surface Use Agreement Terms. Each such Peabody SUA shall be
site-specific and shall cover only those portions of Peabody’s or its
Affiliates’ surface estate that are

27



--------------------------------------------------------------------------------



 



(i) owned or leased by Peabody or an Affiliate as of the date hereof,
(ii) included within surveyed locations for specific drill sites and related
facilities and infrastructure for which CNX has prepared development plans with
proposed work schedules, and (iii) covered by drilling or similar permits or
other applications filed or to be filed by CNX with applicable Governmental
Authorities for wells and related facilities and infrastructure. Each of CNX’s
requests for a Peabody SUA shall be accompanied by reasonably detailed
documentation demonstrating that the conditions set forth in clauses (ii) and
(iii) hereof have been satisfied. Notwithstanding the foregoing, nothing in this
Agreement shall be interpreted or construed to restrict CNX’s common law or
statutory rights to use the surface overlying the Peabody Oil and Gas Interests
as an incident or right appurtenant to the Peabody Oil and Gas Interests
acquired by it under this Agreement.
          (d) CNX Surface Use Agreement. Subject to applicable Legal
Requirements and to valid restrictions contained in Contracts with third
Persons, and except with respect to that certain ash-disposal facility located
in the northeast corner of the property overlying the Pittsburgh Seam Coal
Interests, which is the subject of a Permit issued by the Pennsylvania
Department of Environmental Protection for the beneficial use of coal ash, said
Permit being further designated as Permit No. 307-437-02, from time to time
after Closing, but terminating on the fifth anniversary of the Closing, upon the
written request of Peabody, CNX covenants and agrees that it shall execute and
deliver, and CNX shall cause the CONSOL Parties to execute and deliver, one or
more non-exclusive site-specific surface access and use agreements covering
portions of the surface overlying the Pittsburgh Seam Coal Interests and the
Kentucky Coal Interests, for which CNX or the CONSOL Parties possess rights as
of the date hereof, in substantially the form agreed to by the Parties prior to
the Closing Date (a “CNX Surface Use Agreement” or “CNX SUA”). Prior to entering
into any CNX Surface Use Agreement with Peabody, CNX and the CONSOL Parties
shall have the unfettered right to sell, from time to time, any surface
overlying the Pittsburgh Seam Coal Interests and the Kentucky Coal Interests.
Notwithstanding the foregoing, nothing in this Agreement shall be interpreted or
construed to restrict Peabody’s common law or statutory rights to use the
surface overlying the Pittsburgh Seam Coal Interests or Kentucky Coal Interests
as an incident or right appurtenant to such Interests acquired by it under this
Agreement.
     4.2 Cooperative Development. Each Party shall negotiate in good faith and
enter into cooperative development plans with the other Party for coal mining
and Oil and Gas exploration and production activities on the real property
containing the Peabody Oil and Gas Interests consistent with the provisions set
forth in the Transfer Documents.
ARTICLE V.
Closing and Actions Prior to Closing
     5.1 Closing. Subject to the satisfaction or waiver of the conditions set
forth in Article X, the consummation of the transactions contemplated hereby
(the “Closing”) shall occur on or before 4:00 P.M. Central Daylight Time on
Wednesday, June 20, 2007, at a place mutually agreed to by CNX and Peabody in
writing, or at such other date and time as the Parties may agree in writing.

28



--------------------------------------------------------------------------------



 



     5.2 Peabody’s Closing Deliveries. At Closing, Peabody shall deliver or
cause to be delivered to CNX the following:
          (a) Estimated Net Closing Adjustment. The agreed Estimated Net Closing
Adjustment, if it favors CNX, by wire transfer of immediately available funds to
an account designated by CNX.
          (b) Officer’s Certificate. The certificate described in
Section 10.1(c).
          (c) FIRPTA Certificate. A FIRPTA Non-Foreign Seller Certificate
certifying that Peabody is not a foreign Person within the meaning of
Section 1445 of the Code, reasonably satisfactory in form and substance to CNX.
          (d) Right of First Refusal Agreement. Peabody shall execute and
deliver a right of first refusal agreement in form and substance reasonably
acceptable to CNX, whereby CNX shall have a right of first refusal to acquire
certain interests in Oil and Gas located in, on or under the lands described on
the maps attached hereto at Schedule 5.2(d) (the “Right of First Refusal”).
          (e) Peabody Guaranty. Peabody shall execute and deliver the Peabody
Guaranty.
          (f) Other. Such other documents and instruments as may be necessary to
effect the intent of this Agreement and consummate the transactions contemplated
hereby.
     5.3 CNX Closing Deliveries. At Closing, CNX shall deliver or cause to be
delivered to Peabody the following:
          (a) Estimated Net Closing Adjustment. The agreed Estimated Net Closing
Adjustment, if it favors Peabody, by wire transfer of immediately available
funds to an account designated by Peabody.
          (b) Officer’s Certificate. The certificate described in
Section 10.2(c).
          (c) FIRPTA Certificate. A FIRPTA Non-Foreign Seller Certificate
certifying that CNX is not a foreign Person within the meaning of Section 1445
of the Code, reasonably satisfactory in form and substance to Peabody.
          (d) Right of First Refusal Agreement. An executed counterpart of the
Right of First Refusal.
          (e) Other. Such other documents and instruments as may be necessary to
effect the intent of this Agreement and consummate the transactions contemplated
hereby.
     5.4 Transfer Documents. At or prior to Closing, CNX and Peabody shall use
their respective best efforts to agree on the form and substance of the
following instruments, each to be effective as of the Effective Time
(collectively, the “Transfer Documents”):

29



--------------------------------------------------------------------------------



 



          (a) CNX Deed. A deed, bill of sale, and assignment, containing a
special warranty of title by, through and under CNX and the CONSOL Parties, but
not otherwise, by which CNX transfers and conveys the CNX Assets, and by which
Peabody agrees to assume, pay, discharge and perform the Peabody Assumed
Liabilities (the “CNX Deed”), as more fully set forth in the form of deed
attached hereto as Exhibit “E”.
          (b) Peabody Deed. A deed, bill of sale, and assignment, containing a
special warranty of title by, through and under Peabody and the Peabody
Predecessors (as hereafter defined), but not otherwise, by which Peabody
transfers and conveys the Peabody Assets, and by which CNX agrees to assume,
pay, discharge and perform the CNX Assumed Liabilities (the “Peabody Deed”),
subject to and reserving in favor of Peabody the Reserved Rights more fully set
forth in the form of deed attached hereto as Exhibit “F”.
          (c) Other Transfer Documents. Such other documents and instruments,
including without limitation notices to operators and letters in lieu of
transfer orders, as shall be reasonably requested by Transferee to effect the
intent of this Agreement and consummate the transaction contemplated hereby. To
the extent any of the Assets are located on federal, state, or tribal lands, the
Parties will execute and deliver officially approved federal, state, or tribal
assignment forms, and such forms shall be deemed to be subject to and
incorporate the terms of the other corresponding Transfer Documents.
ARTICLE VI.
Transfer Period Covenants
     6.1 Transfer Period. During the period ending on the ninetieth (90th) day
following the Closing Date (the “Transfer Period”), the Parties shall finalize,
execute, and deliver any Transfer Documents that were not executed and delivered
at Closing together with such other documents as may be necessary to convey,
assign, and transfer the Peabody Assets in accordance with Legal Requirements in
a form acceptable to CNX, and such other documents as may be necessary to
convey, assign, and transfer the CNX Assets in accordance with Legal
Requirements in a form acceptable to Peabody.
     6.2 Further Assurances.
          (a) At or after Closing, each of CNX and Peabody, at the reasonable
request of the other, shall each promptly execute and deliver, or cause to be
executed and delivered, to the other all such documents and instruments, in
addition to those otherwise required by this Agreement, in form and substance
reasonably satisfactory to the other, and take all actions necessary or
desirable and consistent with this Agreement, in order to carry out or evidence
the terms of this Agreement. Without limiting the generality of the foregoing,
each of CNX and Peabody shall take, or cause to be taken, all actions consistent
with the terms of this Agreement, including execution and delivery of any
documents or instruments, as the other may reasonably request to effect the
qualification of the transactions contemplated hereby as a like-kind exchange
under Section 1031 of the Code and shall adhere to Section 1060 of the Code
relating to allocations.

30



--------------------------------------------------------------------------------



 



          (b) In the event that, on or prior to December 31, 2007, either Party
discovers that any Transfer Document inaccurately describes the Assets, the
applicable Parties shall promptly prepare, execute and deliver such additional
transfer or corrective documents as necessary to effectuate the intent of the
Parties in this Agreement that, excluding the CNX Excluded Assets, the Peabody
Excluded Assets and the Reserved Rights, Transferor assign, sell and transfer,
free and clear of all Liens (other than Permitted Liens), all of its rights,
titles, estates and interests in, to, under or derived from the Assets described
at Sections 2.1(c) or 2.1(d) hereof, respectively.
     6.3 Obtaining Consents and Delivery of Notices.
          (a) During the Transfer Period, Transferor shall continue to use
commercially reasonable efforts to obtain in writing as promptly as possible any
Third Party Consent, or other authorization or approval required to be obtained
by Transferor in connection with the transactions contemplated hereunder, which
was not obtained on or before Closing (a “Post-Closing Consent”) in form and
substance reasonably satisfactory to Transferee. A true and complete copy of any
such Post-Closing Consent shall be delivered to Transferee promptly after it has
been obtained.
          (b) If any Post-Closing Consent or other required authorization or
approval shall not have been obtained prior to the end of the Transfer Period,
Transferor and Transferee shall cooperate in a mutually agreeable arrangement
under which Transferee would obtain the benefits and be responsible for the
obligations in accordance with this Agreement in respect of any Asset of
Transferor or any claim, right, or benefit arising hereunder the assignment of
which without the consent of the third Person thereto would constitute a breach
or other contravention of such Asset or in any way adversely affect the rights
of the Transferee thereunder, including sub-contracting, sub-licensing, or
sub-leasing to Transferee, or under which Transferor would enforce for the
benefit of Transferee, with Transferee assuming Transferor’s obligations, any
and all rights of Transferor against the third Person in question. Transferor
shall promptly pay to Transferee when received all monies received by Transferor
in respect of any such Asset or any claim, right, or benefit arising thereunder.
          (c) During the Transfer Period, each Party shall deliver such notices
of this Agreement and the transaction contemplated hereby as shall be required
by applicable Legal Requirements or Contracts.
     6.4 Governmental Filings. The Parties shall, as promptly as practicable and
in any event before the end of the Transfer Period:
          (a) make all required filings, if any, with, and prepare applications
to and conduct negotiations with, each Governmental Authority as to which such
filings, applications or negotiations are necessary or appropriate in the
consummation of the transactions contemplated hereby; and
          (b) provide such information as each may reasonably request to make
such filings, prepare such applications and conduct such negotiations. Each
Party shall cooperate with

31



--------------------------------------------------------------------------------



 




and use all reasonable efforts to assist the other with respect to such filings,
applications and negotiations.
     6.5 Recording Fees, Transfer Taxes and Similar Costs. Any documentary,
filing and recording fees and similar costs incurred and imposed upon or with
respect to the transfers of the Assets contemplated under this Agreement shall
be borne by the Transferee of the Asset. All real estate transfer or sale taxes
which are incurred with respect to any Asset being transferred pursuant to this
Agreement shall be paid by the applicable Transferee.
ARTICLE VII.
CNX’s Representations and Warranties
     As a material inducement to Peabody to enter into this Agreement and to
consummate the transactions contemplated hereby, CNX, represents and warrants,
with respect to itself and to the CNX Assets owned, leased, controlled, or
claimed by it, to Peabody that:
     7.1 Organization and Standing. CNX is a limited liability company, duly
organized and validly existing under the laws of the state of Virginia, and is
or, by the end of the Transfer Period, will be duly qualified to carry on its
business in all states in which are located that portion of the CNX Assets
owned, leased, controlled, or claimed by CNX.
     7.2 Power. It has all requisite corporate power and authority to carry on
its business as presently conducted and to enter into this Agreement and the
Transfer Documents and to perform its obligations hereunder and thereunder. The
execution and delivery of this Agreement or the Transfer Documents do not, and
the fulfillment of and compliance with the terms and conditions hereof will not,
contravene, violate, or be in conflict with, any provision of its organizational
or governing documents or resolutions adopted by its governing body.
     7.3 Authorization and Enforceability. The execution, delivery and
performance of this Agreement and the transactions contemplated hereby have been
duly and validly authorized by all requisite corporate action on its part. This
Agreement constitutes, and all agreements and instruments delivered by it
pursuant hereto, constitute legal, valid and binding obligations upon it,
enforceable in accordance with their respective terms, subject, however, to the
effects of bankruptcy, insolvency, reorganization, moratorium and other laws for
the protection of creditors, as well as to general principles of equity,
regardless of whether such enforceability is considered in a proceeding in
equity or at law.
     7.4 Liability for Brokers’ Fees. It has incurred no liability, contingent
or otherwise, for brokers’ or finders’ fees relating to the transactions
contemplated by this Agreement for which Peabody shall have any responsibility
whatsoever.
     7.5 Alien Status. It is not a non-resident alien, foreign corporation,
foreign partnership, foreign trust or foreign estate alien, as those terms are
defined in the Code.
     7.6 Litigation. There is no Litigation pending or, to its Knowledge,
threatened in writing, against it, the CONSOL Parties, or any of its CNX Assets
in any court or by or before any Governmental Authority or arbitration or
mediation that would materially adversely affect

32



--------------------------------------------------------------------------------



 



such of its CNX Assets, or impair its ability to consummate, or that would
reasonably be expected to prevent, delay or make illegal the transactions
contemplated hereby.
     7.7 Orders. There are no Orders against it or the other CONSOL Parties, or
affecting any of its CNX Assets, that would materially adversely affect its CNX
Assets, or impair its ability to consummate, or that would reasonably be
expected to prevent, delay or make illegal the transactions contemplated hereby.
     7.8 Rentals and Royalties. There are no rentals or royalties of any type or
nature payable or owed with respect to the CNX Assets to any Person claiming
rights or interests in such rentals and royalties by, through or under CNX, any
of its Affiliates, or the CONSOL Parties.
     7.9 No Conflicts. Except as otherwise expressly provided in Section 6.3
regarding Consents, the execution and delivery of this Agreement does not, and
the fulfillment of and compliance with the terms and conditions hereof will not:
          (a) result in the imposition or creation of any Lien, charge or other
encumbrance (other than a Permitted Lien) upon or with respect to any of its CNX
Assets;
          (b) contravene, violate, or be in conflict with or breach any material
provision of, or give any Person the right to declare a default or exercise any
remedy under, or to cancel, terminate or modify, any Contract to which it is a
party or by which it or any of its CNX Assets are bound or its governing
documents; or
          (c) contravene, violate, be in conflict with, or give any Governmental
Authority or other Person the right to challenge any of the transactions
contemplated herein or to exercise any remedy or obtain any relief under, any
Legal Requirements or any Order applicable to it or to any of its CNX Assets,
except such contraventions, violations, challenges, conflicts or claims for or
exercises of any remedy or relief as would not, individually or in the
aggregate, have a material adverse effect on its CNX Assets, or its ability to
consummate this Agreement or the transactions contemplated hereby.
     7.10 Compliance with Laws. Except as would not have a material adverse
effect on any of its CNX Assets, to its Knowledge:
          (a) its and the CONSOL Parties’ ownership and operation, and any
third-party operator’s operation, of its CNX Assets is and has been in
compliance with all applicable Legal Requirements;
          (b) all Permits and Bonds applicable to its CNX Assets are specified
in the attached Schedule 7.10(b), and:
               (i) it, or any third-party operator of its CNX Assets, has
acquired and maintains all Permits and Bonds from appropriate Governmental
Authorities necessary to conduct any operations now being performed in
compliance with all applicable Environmental Laws and other Legal Requirements
and Orders;

33



--------------------------------------------------------------------------------



 



               (ii) it, or any third-party operator of its CNX Assets, is in
compliance with all such Permits and Bonds, and all such Permits and Bonds are
in full force and effect, except for the pending Transfer Approvals and Permit
amendments with respect to the Pittsburgh Seam Coal Interests as described in
Section 9.5; and
               (iii) except for the proceedings pending before Governmental
Authorities concerning Transfer Approvals and Permit amendments with respect to
the Pittsburgh Seam Coal Interests as described in Section 9.5, there is no
Litigation, pending or threatened, challenging or seeking revocation or
limitation of any such Permits and Bonds;
          (c) all plans, applications, reports, certificates and other
instruments filed by it or any third-party operator of its CNX Assets with any
Governmental Authority with respect to its CNX Assets do not:
               (i) contain any untrue statement of fact; or
               (ii) omit any statement of fact necessary to make the statements
therein not misleading.
     7.11 Environmental Conditions.
          (a) To its Knowledge, with respect to its CNX Assets, it, the CONSOL
Parties, and each third-party operator of its CNX Assets have been in material
compliance with, and have not been and are not in any material respect in
violation of or liable under, any Environmental Law in effect on the date
hereof. It has no Knowledge of any facts relating to the condition, use or
operation of any of its CNX Assets that are reasonably likely to constitute or
result in a violation of any Environmental Law in effect on the date hereof, or
result in a suit, action, claim, investigation or inquiry under or with respect
to such Environmental Law.
          (b) With respect to its CNX Assets, it has not and, to its Knowledge,
the CONSOL Parties, and each third-party operator of its CNX Assets have not,
received any actual or threatened Order, notice or other communication from a
Governmental Authority or other Person of any actual or potential violation or
failure to comply with any Environmental Law in effect on the date hereof.
          (c) None of the estates in land containing the CNX Assets is a
“Superfund” site and, to its Knowledge, none of the estates in land containing
the CNX Assets is being investigated or evaluated by any Governmental Authority
as a “Superfund” site. To its Knowledge, no substances or wastes have been
disposed of or released onto the estates in land containing the CNX Assets in
violation of any applicable Environmental Laws.
     7.12 Taxes. Except as set forth on Schedule 7.12, all Taxes due and payable
on or before the Effective Time applicable to its, or the other CONSOL Parties’,
ownership of or operation of its CNX Assets have been duly and timely paid
except as may be contested by it or a third-party operator of its CNX Assets in
good faith. All reports and returns required to be filed by it, or the other
CONSOL Parties, prior to the Effective Time with respect to such Taxes have been
duly and timely filed. There are no Liens or encumbrances on any of its CNX
Assets

34



--------------------------------------------------------------------------------



 



that arose in connection with any failure or alleged failure to pay any Taxes,
and it has no Knowledge of any basis for assertion of any claims attributable to
Taxes which, if adversely determined, would result in any such Liens or
encumbrances.
     7.13 Regulatory Approvals. Except for the Transfer Approvals and Permit
amendments with respect to the Pittsburgh Seam Coal Interests as described in
Section 9.5, no governmental notice, filing, authorization, approval, order or
consent is required to be given, filed or obtained by it with respect to a
Governmental Authority in connection with the execution, delivery and
performance by it of this Agreement or the transactions contemplated hereby.
     7.14 Limited Title Warranty as to CNX Assets. Except for Permitted Liens
and those certain mortgages and/or deeds of trust encumbering the Pittsburgh
Seam Coal Interests in favor of Wilmington Trust Company (through its
representative, David A. Vanaskey), as collateral trustee on behalf of certain
secured parties, including PNC Bank, N.A., which shall be released prior to
Closing, (i) its CNX Assets are free and clear of valid claims or rights of any
Person claiming rights or interests therein by, through or under it, any of its
Affiliates, or the CONSOL Parties; (ii) to its Knowledge, no Person claims an
interest in or Lien upon its CNX Assets, and (iii) to its Knowledge, it has
acquired from the CONSOL Parties all rights, title, and interests to its CNX
Assets that were owned by the CONSOL Parties on the date of such acquisition,
free and clear of all Liens created by, through or under any CONSOL Party. It
hereby expressly disclaims all other representations and warranties, express or
implied, with respect to its title to its CNX Assets except as set forth in
Section 7.19 below, or in the Transfer Documents.
     7.15 Material Contracts. Schedule 1.1c contains a complete and accurate
list of all Material Contracts to which it is a party, all of which have been
provided to Peabody.
          (a) To its Knowledge, each of such Material Contracts is valid and in
full force and effect and is enforceable in accordance with its terms against
the parties thereto.
          (b) It has not received any written notice of an asserted material
default by it, or the CONSOL Parties, thereunder.
          (c) It is not in material default or in arrears in any material
respect in the performance or satisfaction of their obligations thereunder and,
to its Knowledge, it has fulfilled when due, or have taken all action necessary
to enable them to fulfill when due, all of their obligations thereunder.
          (d) To its Knowledge, Persons other than it, or the CONSOL Parties,
who are parties to any such Material Contracts are not in material default or in
arrears in any material respect in the performance or satisfaction of their
obligations thereunder.
     7.16 Employees.
          (a) Except as specified in Schedule 7.16:

35



--------------------------------------------------------------------------------



 



               (i) it is not a party to or subject to any pending labor union or
collective bargaining agreement or arrangement in connection with its CNX
Assets; and
               (ii) to its Knowledge, it is not party to any material labor or
employment dispute involving any employees employed in connection with its CNX
Assets.
          (b) It has provided Peabody with a copy of the collective bargaining
agreements or arrangements specified in Schedule 7.16.
     7.17 CNX Due Diligence. It has conducted such due diligence investigations
concerning the Peabody Assets as it has determined to be appropriate. It has not
relied upon any estimates by Peabody concerning any Oil or Gas reserves included
in the Peabody Assets or concerning the nature, quantity or quality or costs of
producing such Oil and Gas, and with respect to such matters and other matters
concerning the Peabody Assets which are not specifically addressed by Peabody’s
representations and warranties in Article VIII of this Agreement, it has relied
exclusively upon its own due diligence investigation of the Peabody Assets,
including the advice of such experts or consultants as it has determined to be
necessary or desirable in its sole discretion. It acknowledges that Peabody’s
records and files concerning the Peabody Assets which have been made available
for inspection by it contain valuative and interpretive reports, studies and
other material, and that it has not relied upon such reports, studies or other
material in electing to purchase the Peabody Assets, but has undertaken such
independent analysis and other due diligence inquiries concerning the Peabody
Assets as it has determined to be necessary or desirable in its sole discretion.
     7.18 No Material Adverse Change.
          (a) To its Knowledge, since the Effective Time, there has not been any
material adverse change in the operations or condition of its CNX Assets, and no
event has occurred or circumstance exists that may result in such a material
adverse change; provided, however, that in no event shall any change resulting
from conditions affecting the coal or Oil and Gas industry generally, changes in
commodity prices, or changes in general business or economic conditions
constitute a material adverse change in the operations or condition of its
Assets.
          (b) Since the Effective Time, it has not sold, transferred or
abandoned any part of its CNX Assets or terminated any of the Material
Contracts, or voluntarily permitted any of its CNX Assets or any material rights
with respect thereto to expire, and has not waived or released any material
rights with respect to its CNX Assets.
     7.19 Undisclosed Material Liabilities. Except (a) for the CNX Retained
Liabilities, (b) as set forth in Schedule 7.19, (c) liabilities arising in the
ordinary course of business since the Effective Time, (d) Permitted Liens or
(e) liabilities which, individually or in the aggregate, are not material to its
CNX Assets, there are no liabilities relating to its CNX Assets of any kind
whatsoever, whether accrued, contingent, absolute, determined, determinable or
otherwise, and there is no existing condition, situation or set of circumstances
which would reasonably be expected to result in such a liability.

36



--------------------------------------------------------------------------------



 



     7.20 Insurance. All of its material CNX Assets are covered by self
insurance or currently effective insurance policies of such types and amounts as
are consistent with customary practices and standards in the Oil and Gas or coal
industry, as applicable; provided, however, that with respect to coal or Oil and
Gas in the ground, no insurance is in place. It does not know of any threatened
termination of, premium increase with respect to, or material alteration of
coverage under any such policies.
     7.21 Intellectual Property. Except as would not, individually or in the
aggregate, reasonably be expected to have a material adverse effect on the
ownership or operation of its CNX Assets after Closing, all activities relating
to its CNX Assets since March 1, 2001 have been conducted in such a manner so as
not to violate or infringe upon the rights, or give rise to any rightful claim
of any Person for copyright, trademark, service mark, patent, license or other
intellectual property right infringement.
     7.22 Disclosure. To its Knowledge, none of the statements, representations
or warranties made by it in this Agreement or in any Exhibit, Schedule, Transfer
Document, or certificate delivered with or pursuant to this Agreement contains
any untrue statement of fact or omits to state any material fact necessary to be
stated in order to make the statements, representations or warranties contained
herein or therein not misleading.
     7.23 Effectiveness of Representations and Warranties. Unless otherwise
stated in any provision of this Article VII, the representations and warranties
contained in the foregoing Article VII are made as of the Effective Time, the
Closing Time, and the last day of the Transfer Period.
ARTICLE VIII.
Peabody’s Representations and Warranties
     As a material inducement to CNX to enter into this Agreement and to
consummate the transactions contemplated hereby, each Peabody Oil and Gas Sub,
and each Peabody Coal Sub, represents and warrants severally, but not jointly,
with respect to itself and to the Peabody Assets, if any, owned, leased,
controlled, or claimed by it, to CNX that:
     8.1 Organization and Standing. It is a limited liability company, duly
organized and validly existing under the laws of the state of Delaware, and is
duly qualified to carry on its business in all states in which are located that
portion of the Peabody Assets owned, leased, controlled, or claimed by it.
     8.2 Power. It has all requisite power and authority to carry on its
business as presently conducted and to enter into this Agreement and the
Transfer Documents and to perform its obligations hereunder and thereunder. The
execution and delivery of this Agreement or the Transfer Documents do not, and
the fulfillment of and compliance with the terms and conditions hereof will not,
contravene, violate, or be in conflict with, any provision of its organizational
or governing documents or resolutions adopted by its governing body.

37



--------------------------------------------------------------------------------



 



     8.3 Authorization and Enforceability. The execution, delivery and
performance of this Agreement and the transactions contemplated hereby have been
duly and validly authorized by all requisite action on its part. This Agreement
constitutes, and all agreements and instruments delivered by it pursuant hereto
constitute, the legal, valid and binding obligations of it, enforceable in
accordance with their respective terms, subject, however, to the effects of
bankruptcy, insolvency, reorganization, moratorium and other laws for the
protection of creditors, as well as to general principles of equity, regardless
of whether such enforceability is considered in a proceeding in equity or at
law.
     8.4 Liability for Brokers’ Fees. It has incurred no liability, contingent
or otherwise, for brokers’ or finders’ fees relating to the transactions
contemplated by this Agreement for which CNX shall have any responsibility
whatsoever.
     8.5 Alien Status. It is not a non-resident alien, foreign corporation,
foreign partnership, foreign trust or foreign estate alien, as those terms are
defined in the Code.
     8.6 Litigation. There is no Litigation pending or, to its Knowledge,
threatened in writing, against it, or any of its Affiliates who are its
predecessors-in-title with respect to its Peabody Assets (collectively, the
“Peabody Predecessors”), or any of its Peabody Assets in any court or by or
before any Governmental Authority or arbitration or mediation that would
materially adversely affect its Peabody Assets, or impair its ability to
consummate, or that would reasonably be expected to prevent, delay or make
illegal the transactions contemplated hereby.
     8.7 Orders. There are no Orders against it, or its Peabody Predecessors, or
affecting any of its Peabody Assets that would materially adversely affect such
Peabody Assets, or impair its ability to consummate, or that would reasonably be
expected to prevent, delay or make illegal the transactions contemplated hereby.
     8.8 Rentals and Royalties. All rentals, royalties and overriding royalties
payable by it or, to its Knowledge, payable by any third-party operator with
respect to its Peabody Assets and due and payable with respect to periods ending
on or prior to the Effective Time have been duly and properly paid in each case
in accordance with applicable Contracts and Legal Requirements.
     8.9 No Conflicts. Except as otherwise expressly provided in Section 6.3
regarding Consents, the execution and delivery of this Agreement does not, and
the fulfillment of and compliance with the terms and conditions hereof will not:
          (a) result in the imposition or creation of any Lien, charge or other
encumbrance (other than a Permitted Lien) upon or with respect to any of its
Peabody Assets;
          (b) contravene, violate, or be in conflict with or breach any material
provision of, or give any Person the right to declare a default or exercise any
remedy under, or to cancel, terminate or modify, any Contract to which it is a
party or by which it or any of its Peabody Assets are bound or its governing
documents; or
          (c) contravene, violate, be in conflict with, or give any Governmental
Authority or other Person the right to challenge any of the transactions
contemplated herein or to

38



--------------------------------------------------------------------------------



 



exercise any remedy or obtain any relief under, any Legal Requirements or any
Order applicable to it or to any of its Peabody Assets, except such
contraventions, violations, conflicts, challenges, or claims for or exercises of
any remedy or relief as would not, individually or in the aggregate, have a
material adverse effect on its Peabody Assets, or its ability to consummate this
Agreement or the transactions contemplated hereby.
     8.10 Compliance with Laws. Except as would not have a material adverse
effect on any of its Peabody Assets, to its Knowledge:
          (a) its and its Peabody Predecessors’ ownership and operation of, and
any third-party operator’s operation of, its Peabody Assets is and has been in
compliance with all applicable Legal Requirements;
          (b) all Permits and Bonds applicable to its Peabody Assets are
specified in the attached Schedule 8.10(b), and:
               (i) it, or any third-party operator of its Peabody Assets, has
acquired and maintains all Permits and Bonds from appropriate Governmental
Authorities necessary to conduct any operations now being performed in
compliance with all applicable Environmental Laws and other Legal Requirements
and Orders;
               (ii) it, or any third-party operator of the Peabody Assets, is in
compliance with all such Permits and Bonds, and all such Permits and Bonds are
in full force and effect; and
               (iii) there is no Litigation, pending or threatened, challenging
or seeking revocation or limitation of any such Permits and Bonds;
          (c) all plans, applications, reports, certificates and other
instruments filed by it or any third-party operator of its Peabody Assets with
any Governmental Authority with respect to its Peabody Assets do not:
               (i) contain any untrue statement of fact; or
               (ii) omit any statement of fact necessary to make the statements
therein not misleading.
     8.11 Environmental Conditions.
          (a) To its Knowledge, with respect to its Peabody Assets, it, its
Peabody Predecessors, and each third-party operator of Oil and Gas operations on
its Peabody Assets have been in material compliance with, and have not been and
are not in any material respect in violation of or liable under, any
Environmental Law in effect on the date hereof. It has no Knowledge of any facts
relating to the condition, use, or the conduct of Oil and Gas operations on any
of its Peabody Assets that are reasonably likely to constitute or result in a
violation of any Environmental Law in effect on the date hereof, or result in a
suit, action, claim, investigation or inquiry under or with respect to such
Environmental Law.

39



--------------------------------------------------------------------------------



 



          (b) With respect to its Peabody Assets, it has not, and to its
Knowledge, its Peabody Predecessors and each third-party operator of its Peabody
Assets have not, received any actual or threatened Order, notice or other
communication from a Governmental Authority or other Person of any actual or
potential violation or failure to comply with any Environmental Law in effect on
the date hereof pertaining to Oil and Gas operations on its Peabody Assets.
          (c) None of the estates in land containing the Peabody Assets is a
“Superfund” site and, to its Knowledge, none of the estates in land containing
the Peabody Assets is being investigated or evaluated by any Governmental
Authority as a “Superfund” site. To its Knowledge, no substances or wastes have
been disposed of or released onto the estates in land containing the Peabody
Assets in violation of any applicable Environmental Laws.
     8.12 Taxes. Except as set forth on Schedule 8.12, all Taxes due and payable
on or before the date hereof applicable to its, or its Peabody Predecessors’,
ownership of or operation of its Peabody Assets prior to the Effective Time have
been duly and timely paid except as may be contested by it or a third-party
operator of its Peabody Assets in good faith. All reports and returns required
to be filed by it, or its Peabody Predecessors, prior to the Effective Time with
respect to such Taxes have been duly and timely filed. There are no Liens or
encumbrances on any of its Peabody Assets that arose in connection with any
failure or alleged failure to pay any Taxes, and it has no Knowledge of any
basis for assertion of any claims attributable to Taxes which, if adversely
determined, would result in any such Liens or encumbrances.
     8.13 Regulatory Approvals. Except for the Transfer Approvals, no
governmental notice, filing, authorization, approval, order or consent is
required to be given, filed or obtained by it with respect to a Governmental
Authority in connection with the execution, delivery and performance by it of
this Agreement or the transactions contemplated hereby.
     8.14 Limited Title Warranty as to Peabody Assets. Except for Permitted
Liens, its Peabody Assets are free and clear of valid claims or rights of any
Person claiming rights or interests therein by, through or under it or any of
its Peabody Predecessors. To its Knowledge, other than claims based on dormant
mineral interest or similar title curative statutes pertaining to mineral
interests, no Person claims an interest in or Lien upon its Peabody Assets
except for the Permitted Liens. To its Knowledge, it acquired from its Peabody
Predecessors all rights, title, and interests to its Peabody Assets that were
owned by such Peabody Predecessors on the date of acquisition, free and clear of
all Liens created by, through or under such Peabody Predecessor, except for any
Permitted Liens. It hereby expressly disclaims all other representations and
warranties, express or implied, with respect to its title to its Peabody Assets
except as set forth in Section 8.19 below, or in the Transfer Documents.
     8.15 Material Contracts. Schedule 1.1d contains a complete and accurate
list of all Material Contracts to which it is a party, all of which have been
provided to CNX.
          (a) To its Knowledge, each of such Material Contracts is valid and in
full force and effect and is enforceable in accordance with its terms against
the parties thereto.

40



--------------------------------------------------------------------------------



 



          (b) It has not received any written notice of an asserted material
default by it thereunder.
          (c) It is not in material default or in arrears in any material
respect in the performance or satisfaction of their obligations thereunder and,
to its Knowledge, it and its Peabody Predecessors, have fulfilled when due, or
have taken all action necessary to enable them to fulfill when due, all of their
obligations thereunder.
          (d) To its Knowledge, Persons other than it, or its Peabody
Predecessors, who are parties to any such Material Contracts are not in material
default or in arrears in any material respect in the performance or satisfaction
of their obligations thereunder.
     8.16 Employees. Except as specified in Schedule 8.16,
          (a) it is not a party to or subject to any pending labor union or
collective bargaining agreement or arrangement in connection with its Peabody
Assets; and
          (b) to its Knowledge, it is not party to any material labor or
employment dispute involving any employees employed in connection with its
Peabody Assets.
     8.17 Peabody Due Diligence. It has conducted such due diligence
investigations concerning the CNX Assets as it has determined to be appropriate.
It has not relied upon any estimates by CNX concerning any coal reserves
included in the CNX Assets or concerning the nature, quantity or quality or
costs of mining such coal, and with respect to such matters and other matters
concerning the CNX Assets which are not specifically addressed by CNX’s
representations and warranties in Article VII of this Agreement, it has relied
exclusively upon its own due diligence investigation of the CNX Assets,
including the advice of such experts or consultants as it has determined to be
necessary or desirable in its sole discretion. It acknowledges that CNX’s
records and files concerning the CNX Assets which have been made available for
inspection by it contain valuative and interpretive reports, studies and other
material, and that it has not relied upon such reports, studies or other
material in electing to purchase the CNX Assets, but has undertaken such
independent analysis and other due diligence inquiries concerning the CNX Assets
as it has determined to be necessary or desirable in its sole discretion.
     8.18 No Material Adverse Change.
          (a) To its Knowledge, since the Effective Time, there has not been any
material adverse change in the operations or condition of its Peabody Assets,
and no event has occurred or circumstance exists that may result in such a
material adverse change; provided, however, that in no event shall any change
resulting from conditions affecting the coal or Oil and Gas industry generally,
changes in commodity prices, or changes in general business or economic
conditions constitute a material adverse change in the operations or condition
of its Peabody Assets.
          (b) Since the Effective Time, it has not sold, transferred or
abandoned any part of its Peabody Assets or terminated any of the Material
Contracts, or voluntarily permitted

41



--------------------------------------------------------------------------------



 




any of its Peabody Assets or any material rights with respect thereto to expire,
and has not waived or released any material rights with respect to its Peabody
Assets.
     8.19 Undisclosed Material Liabilities. Except (a) for the Peabody Retained
Liabilities, (b) as set forth in Schedule 8.19 or in the Peabody Lease Operating
Statements, (c) liabilities arising in the ordinary course of business since the
Effective Time, (d) Permitted Liens or (e) liabilities which, individually or in
the aggregate, are not material to its Peabody Assets, there are no liabilities
relating to its Peabody Assets of any kind whatsoever, whether accrued,
contingent, absolute, determined, determinable or otherwise, and there is no
existing condition, situation or set of circumstances which would reasonably be
expected to result in such a liability.
     8.20 Insurance. All of its material Peabody Assets are covered by self
insurance or currently effective insurance policies of such types and amounts as
are consistent with customary practices and standards in the Oil and Gas or coal
industry, as applicable; provided, however, that with respect to coal or Oil and
Gas in the ground, no insurance is in place. It does not know of any threatened
termination of, premium increase with respect to, or material alteration of
coverage under any such policies.
     8.21 Intellectual Property. Except as would not, individually or in the
aggregate, reasonably be expected to have a material adverse effect on the
ownership or operation of its Peabody Assets after Closing, all activities
relating to its Peabody Assets since March 1, 2001, have been conducted in such
a manner so as not to violate or infringe upon the rights, or give rise to any
rightful claim of any Person for copyright, trademark, service mark, patent,
license or other intellectual property right infringement.
     8.22 Conveyance by Peabody Transferors. No Peabody Transferor is conveying
all, or substantially all, of its assets pursuant to this Agreement.
     8.23 Disclosure. To its Knowledge, none of the statements, representations
or warranties made by it in this Agreement or in any Exhibit, Schedule, Transfer
Document, or certificate delivered with or pursuant to this Agreement contains
any untrue statement of fact or omits to state any material fact necessary to be
stated in order to make the statements, representations or warranties contained
herein or therein not misleading.
     8.24 Effectiveness of Representations and Warranties. Unless otherwise
stated in any provision of this Article VIII, the representations and warranties
contained in the foregoing Article VIII are made as of the Effective Time, the
Closing Time, and the last day of the Transfer Period.
ARTICLE IX.
Other Covenants
     9.1 Certain Affirmative Covenants of Transferor. Except as Transferee may
otherwise consent in writing, between the date hereof and the end of the
Transfer Period, each Transferor, with respect to its Assets (or, with respect
to such Assets Transferor transfers to

42



--------------------------------------------------------------------------------



 



Transferee at Closing, during the period between the Closing Date and the end of
the Transfer Period, the Transferor acting as Transferee’s agent) shall:
          (a) operate or cause to be operated those Assets only in the usual,
regular and ordinary course and in accordance with applicable Legal Requirements
(including paying all royalties and rentals when due) and, to the extent
consistent with such operation, (i) use its commercially reasonable efforts to
preserve existing relationships with Governmental Authorities, suppliers,
lessors, lessees, customers and others having business dealings involving those
Assets, unless Transferee requests otherwise, and (ii) use commercially
reasonable efforts to keep available the services of its employees providing
services in connection with such Assets;
          (b) perform all of its obligations under all of the Material Contracts
without material breach or default, and in material compliance with all Legal
Requirements;
          (c) maintain or cause to be maintained (i) those Assets in good
condition and repair, ordinary wear excepted, and (ii) in full force and effect
all existing policies of insurance with respect to those Assets, in such amounts
and with respect to such risks as are customarily maintained in the coal and Oil
and Gas industries;
          (d) maintain or cause to be maintained the CNX or Peabody Books and
Records, as applicable, with respect to those Assets in the usual, regular and
ordinary manner on a basis consistent with past practices; and
          (e) (i) give or cause to be given to Transferee, and its counsel,
accountants and other representatives, reasonable access during normal business
hours to all of its Assets, the CNX or Peabody Books and Records (including all
account books of original entry, general ledgers and financial records used in
connection with Transferor’s Assets), as applicable, and appropriate personnel,
and (ii) furnish or cause to be furnished to Transferee and such representatives
all such additional documents, financial information and other information as
the other from time to time reasonably may request; provided that no
investigation shall affect or limit the scope of any of the representations and
warranties; and any investigation pursuant to this subsection shall be conducted
in such manner as not to interfere unreasonably with the conduct of the business
of Transferor.
     9.2 Certain Negative Covenants of Transferor. Except as Transferee may
otherwise consent in writing, or as contemplated by this Agreement, between the
date hereof and the end of the Transfer Period, each Transferor with respect to
its Assets (or, with respect to such Assets Transferor transfers to Transferee
at Closing, during the period between the Closing Date and the end of the
Transfer Period, Transferor acting as Transferee’s agent), shall not:
          (a) modify, terminate, renew, suspend or abrogate any Material
Contract other than in the ordinary course of business;
          (b) enter into any Contract or commitment of any kind relating to the
Assets which would be binding on Transferee after Closing and which is not being
entered into in the

43



--------------------------------------------------------------------------------



 




usual regular and ordinary course and in accordance with past practices, is not
on arm’s-length terms, or is with an Affiliate of Transferor;
          (c) enter into any transaction or take any action that would result in
any of its representations and warranties in this Agreement or in any Transfer
Document not being true and correct in all material respects when made or at
Closing (unless and to the extent that any such representation or warranty
speaks specifically as of an earlier date, in which case, at such earlier date);
          (d) sell, assign, transfer or otherwise dispose of any of the Assets
except in the ordinary course of business and except for (i) the disposition of
obsolete or worn-out equipment, or (ii) dispositions with respect to which such
Assets are replaced with assets of at least equal value; or
          (e) mortgage, pledge or subject to any material Lien that would
survive the Closing any of its Assets other than Permitted Liens.
     9.3 Confidentiality and Publicity.
          (a) Any non-public information that either Party may obtain from the
other in connection with this Agreement shall be confidential. Each Party shall
keep confidential any non-public information that such Party may receive from
another Party unrelated to the Assets transferred hereunder. All information
that a Party is required to keep confidential pursuant to this Section shall be
referred to as “Confidential Information”.
          (b) Each Party shall not disclose any Confidential Information to any
other Person (other than its Affiliates and its and its Affiliates’ directors,
officers and employees, and representatives of its advisers and lenders, in each
case, whose knowledge thereof is necessary in order to facilitate the
consummation of the transactions contemplated hereby, in which case such Party
shall be responsible for any breach by any such Person) or use such information
to the detriment of the other; provided that:
               (i) such Party may use and disclose any Confidential Information
once it has been publicly disclosed (other than by such Party in breach of its
obligations under this Section 9.3) or which, to its knowledge, rightfully has
come into the possession of such Party (other than from the other Party); and
               (ii) to the extent that such Party may, in the reasonable
judgment of its counsel, be compelled by Legal Requirements to disclose any of
such information, such Party may disclose such information if it has used
commercially reasonable efforts, and has afforded the other the opportunity, to
obtain an appropriate protective order, or other satisfactory assurance of
confidential treatment, for the information compelled to be disclosed.
          (c) In the event of termination of this Agreement by mutual agreement
of the Parties as provided in Section 11.1:

44



--------------------------------------------------------------------------------



 



               (i) the obligation set forth in this Section 9.3 shall continue
for a period of two (2) years after such termination; and
               (ii) each Party shall use commercially reasonable efforts to
cause to be delivered to the other, and shall retain no copies of, any
documents, work papers or other materials obtained by such Party or on its
behalf from the other, whether so obtained before or after the execution of this
Agreement.
          (d) Each Party shall consult with and cooperate with the other with
respect to the content and timing of all press releases and other public
announcements concerning this Agreement and the transactions contemplated
hereby. The Party making the release or public announcement shall provide a
draft of the proposed release or public announcement relating to the transaction
contemplated by this Agreement to the other Party at least two (2) Business Days
prior to issuing such release or making such announcement. Except as required by
applicable Legal Requirements or by any national securities exchange or
quotation system, neither Party shall make any such release, announcement or
statement without the prior written consent and approval of the other, which
shall not be unreasonably withheld. Each Party shall each respond promptly to
any such request for consent and approval.
          (e) Upon request by either Party and as necessary in fulfilling their
obligations under this Agreement, the Parties agree that each Party, including
all of its agents, employees, officers, directors, consultants, and advisors,
will execute and deliver separate confidentiality agreements with the other
Party whereby, among other things, such Party will agree to maintain all
information strictly confidential and shall not disclose any information to any
Affiliates not required to execute this Agreement (including its agents,
employees, officers, directors, consultants, and advisors), any Governmental
Authority, or any third-persons as designated by the requesting Party.
     9.4 Disclaimers. THE PARTIES AGREE THAT, TO THE EXTENT REQUIRED BY
APPLICABLE LEGAL REQUIREMENTS TO BE OPERATIVE, THE DISCLAIMERS OF WARRANTIES
CONTAINED IN THIS SECTION ARE “CONSPICUOUS” DISCLAIMERS FOR THE PURPOSES OF ANY
APPLICABLE LEGAL REQUIREMENT, RULE OR ORDER. WITHOUT LIMITATION OF THE
GENERALITY OF THE IMMEDIATELY PRECEDING SENTENCE, TRANSFEROR EXPRESSLY DISCLAIMS
AND NEGATES AS TO ALL PERSONAL PROPERTY, FIXTURES, WELLS, AND EQUIPMENT INCLUDED
IN ITS ASSETS: (I) ANY IMPLIED OR EXPRESS WARRANTY OF MERCHANTABILITY; (II) ANY
IMPLIED OR EXPRESS WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE; (III) ANY
IMPLIED OR EXPRESS WARRANTY OF CONFORMITY TO MODELS OR SAMPLES OF MATERIALS;
(IV) ANY RIGHTS OF TRANSFEREE UNDER APPLICABLE STATUTES TO CLAIM DIMINUTION OF
CONSIDERATION; AND (V) ANY CLAIM BY TRANSFEREE FOR DAMAGES BECAUSE OF DEFECTS IN
ANY PERSONAL PROPERTY, WELLS, FIXTURES, OR EQUIPMENT INCLUDED WITHIN SUCH
ASSETS, WHETHER KNOWN OR UNKNOWN, IT BEING EXPRESSLY UNDERSTOOD BY TRANSFEREE
THAT PERSONAL PROPERTY, WELLS, FIXTURES AND EQUIPMENT INCLUDED WITHIN THE ASSETS
ARE

45



--------------------------------------------------------------------------------



 



BEING CONVEYED TO TRANSFEREE “AS IS,” “WHERE IS,” WITH ALL FAULTS, AND IN THE
PRESENT CONDITION AND STATE OF REPAIR. EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT OR THE TRANSFER DOCUMENTS, WITH RESPECT TO THE PEABODY OIL AND GAS
INTERESTS, PEABODY MAKES NO, AND HEREBY DISCLAIMS, ANY REPRESENTATION OR
WARRANTY WITH RESPECT TO (A) ITS RIGHTS TO OR OWNERSHIP OF CBM OR CMM IN OR
ASSOCIATED WITH THE PEABODY OIL AND GAS INTERESTS; (B) THE QUANTITY OR QUALITY
OF OIL AND GAS CONTAINED IN THE PEABODY OIL AND GAS INTERESTS; (C) ANY AND ALL
GEOLOGIC, LAND OR TECHNICAL DATA AND INFORMATION PROVIDED TO CNX REGARDING THE
PEABODY OIL AND GAS INTERESTS; (D) THE GEOLOGY OR OPERATIONAL CONDITIONS
EXISTING OR TO BE ENCOUNTERED ON OR WITH RESPECT TO THE LANDS CONTAINING THE
PEABODY OIL AND GAS INTERESTS; OR (E) PEABODY’S RIGHTS TO OBTAIN ACCESS TO OR
OVER THE SURFACE OF THE LANDS CONTAINING THE PEABODY OIL AND GAS INTERESTS, TO
UTILIZE THE SURFACE OF SUCH LANDS IN CONNECTION WITH OIL AND GAS ACTIVITIES OR
OPERATIONS CONTEMPLATED BY THIS AGREEMENT, OR TO APPROPRIATE OR USE WATER
PRODUCED IN CONNECTION WITH CBM OPERATIONS. EXCEPT AS EXPRESSLY SET FORTH IN
THIS AGREEMENT AND THE TRANSFER DOCUMENTS, TRANSFEROR MAKES NO, AND HEREBY
EXPRESSLY DISCLAIMS AND NEGATES, REPRESENTATIONS OR WARRANTIES, EXPRESS OR
IMPLIED, CONCERNING THE ASSETS.
     9.5 Pittsburgh Seam Coal Interests Permit Revisions. After the Effective
Time, CNX covenants and agrees to use its reasonable best efforts to cause the
CONSOL Parties to take all necessary and required actions to obtain certain
Permit revisions (such revisions, collectively, the “Permit Revisions”) from the
Pennsylvania Department of Environmental Protection and the West Virginia
Department of Environmental Protection relating to deletion of acreage from any
subsidence control plans, ventilation plans and other related Permits or
authorizations with respect to the Pittsburgh Seam Coal Interests.
     9.6 Indiana Dormant Minerals Act Filings. After the date hereof, Peabody
covenants and agrees that with respect to future compliance with the Indiana
Dormant Minerals Act, if, prior to December 31, 2007, CNX identifies mineral
interests which are subject to lapse at any time following the date hereof and
prior to the date which is twenty-four (24) months from the date of the end of
the Transfer Period, upon written notification by CNX, Peabody will, at
Peabody’s expense, promptly and timely file a statement of claim in accordance
with the requirements of the Indiana Dormant Minerals Act, and reasonably
acceptable to CNX in both form and substance, to preserve such mineral interests
for the benefit of CNX; provided, however, that CNX shall have no duty to notify
Peabody with respect to mineral interests which are subject to lapse, which
absent a filing of a statement of claim by Peabody would be a Title Defect.

46



--------------------------------------------------------------------------------



 



ARTICLE X.
Conditions Precedent
     10.1 Conditions to CNX’s Obligations. The obligations of CNX to proceed
with the Closing of the exchange contemplated by this Agreement shall be subject
to the following conditions, which may be waived by CNX:
          (a) Accuracy of Representations and Warranties. The representations
and warranties of Peabody in this Agreement, if qualified by a reference to
materiality, are true and, if not so qualified, are true in all material
respects at and as of Closing with the same effect as if made at and as of
Closing, except for changes, if any, permitted or contemplated by this Agreement
and except to the extent a different date is specified therein, in which case
such representation and warranty if qualified by a reference to materiality
shall be true and correct as of such date and, if not so qualified, shall be
true and correct in all material respects as of such date.
          (b) Performance of Agreements. Peabody has performed in all material
respects all obligations and agreements and has complied in all material
respects with all covenants in this Agreement to be performed and complied with
by it at or before Closing.
          (c) Officer’s Certificates. CNX has received a certificate executed by
an executive officer of each Peabody Oil and Gas Sub and each Peabody Coal Sub,
dated as of Closing, reasonably satisfactory in form and substance to CNX,
certifying that the conditions specified in Sections 10.1(a) and (b) have been
satisfied, as of Closing.
          (d) Legal Proceedings. There is no Legal Requirement, and no Judgment
has been entered and not vacated by any Governmental Authority of competent
jurisdiction in any Litigation or arising therefrom, which (i) enjoins,
restrains, makes illegal or prohibits consummation of the transactions
contemplated by this Agreement or by any Transfer Document, or (ii) requires
separation or divestiture by CNX of all or any significant portion of the
Peabody Assets after Closing or otherwise materially and adversely affects the
operation of the Peabody Assets, and there is no Litigation pending which was
commenced by any Governmental Authority seeking, or which if successful would
have the effect of, any of the foregoing.
          (e) No Material Adverse Change. There has been no material adverse
change in the Peabody Assets since the Effective Time.
          (f) Documents and Records. Peabody has delivered or made available to
CNX all Peabody Books and Records.
          (g) Consents. Peabody has received evidence, in form and substance
reasonably satisfactory to it, that all Third Party Consents (other than
Post-Closing Consents and other Third Party Consents the absence of which would
not have a material adverse effect on the affected Asset) have been obtained and
are in effect.

47



--------------------------------------------------------------------------------



 



          (h) Closing Documents. Peabody has executed and delivered the Closing
Documents.
          (i) UMWA Clearance. CNX shall have received written confirmation in
form and substance reasonably acceptable to it that the United Mine Workers of
America has waived and agreed not to assert any claim or argument that a certain
portion of the Pittsburgh Coal Seam Interests, as described in the letter from
Consolidation Coal Company to Cecil Roberts of the UMWA dated as of May 18,
2007, constitute an operation subject to the successorship clause of Article I
or the JOBS hiring obligations in Article II of the collective bargaining
agreement between Consolidation Coal Company and the United Mine Workers of
America (the “UMWA Contract”).
          (j) Surface Use Agreements. The Parties shall have agreed on the form
of (i) a Peabody Surface Use Agreement and (ii) a CNX Surface Use Agreement.
          (k) CONSOL Closing. CNX and the CONSOL Parties shall have finalized
the closing of that certain Agreement of Sale, dated June 8, 2007, by and
between Consolidation Coal Company and CNX.
          (l) Peabody Guaranty. Peabody has executed and delivered the Peabody
Guaranty.
     10.2 Conditions to Peabody’s Obligations. The obligations of Peabody to
proceed with the Closing of the exchange contemplated by this Agreement shall be
subject to the following conditions, which may be waived by Peabody:
          (a) Accuracy of Representations and Warranties. The representations
and warranties of CNX in this Agreement, if qualified by a reference to
materiality, are true and, if not so qualified, are true in all material
respects at and as of Closing with the same effect as if made at and as of
Closing, except for changes, if any, permitted or contemplated by this Agreement
and except to the extent a different date is specified therein, in which case
such representation and warranty if qualified by a reference to materiality
shall be true and correct as of such date and, if not so qualified, shall be
true and correct in all material respects as of such date.
          (b) Performance of Agreements. CNX has performed in all material
respects all obligations and agreements and has complied in all material
respects with all covenants in this Agreement to be performed and complied with
by it at or before Closing.
          (c) Officer’s Certificate. Peabody has received a certificate executed
by an executive officer of CNX, dated as of Closing, reasonably satisfactory in
form and substance to Peabody, certifying that the conditions specified in
Sections 10.2(a) and (b) have been satisfied, as of Closing.
          (d) Legal Proceedings. There is no Legal Requirement, and no Judgment
has been entered and not vacated by any Governmental Authority of competent
jurisdiction in any Litigation or arising therefrom, which (i) enjoins,
restrains, makes illegal or prohibits

48



--------------------------------------------------------------------------------



 



consummation of the transactions contemplated by this Agreement or by any
Transfer Document or (ii) requires separation or divestiture by Peabody of all
or any significant portion of the CNX Assets after Closing or otherwise
materially and adversely affects the operation of the CNX Assets, and there is
no Litigation pending which was commenced by any Governmental Authority seeking,
or which if successful would have the effect of, any of the foregoing.
          (e) No Material Adverse Change. There has been no material adverse
change in the CNX Assets since the Effective Time.
          (f) Documents and Records. CNX has delivered or made available to
Peabody all CNX Books and Records.
          (g) Consents. Peabody has received evidence, in form and substance
reasonably satisfactory to it, that all material Third Party Consents (other
than Post-Closing Consents and other Third Party Consents the absence of which
would not have a material adverse effect on the affected Asset) have been
obtained and are in effect.
          (h) Closing Documents. CNX has executed and delivered the Closing
Documents.
          (i) UMWA Clearance. Peabody shall have received written confirmation
in form and substance reasonably acceptable to it that the United Mine Workers
of America has waived and agreed not to assert any claim or argument that a
certain portion of the Pittsburgh Coal Seam Interests, as described in the
letter from Eastern Associated Coal, LLC to Cecil Roberts of the UMWA dated as
of May 17, 2007, constitute an operation subject to the successorship clause of
Article I or the JOBS hiring obligations in Article II of the UMWA Contract.
          (j) Surface Use Agreements. The Parties shall have agreed on the form
of (i) a Peabody Surface Use Agreement and (ii) a CNX Surface Use Agreement.
ARTICLE XI.
Termination, Effect of Termination and Specific Performance
     11.1 Termination. This Agreement may only be terminated upon the mutual
written agreement of CNX and Peabody.
     11.2 Effect of Termination. If this Agreement is terminated pursuant to
Section 11.1, all obligations of the Parties hereunder shall terminate, except
for the obligations set forth in Sections 3.7(e), 9.3, 13.2, and 13.3.
Termination of this Agreement pursuant to Section 11.1 shall not limit or impair
any remedies that either Peabody or CNX may have with respect to a breach or
default of the covenants, agreements or obligations hereunder occurring prior to
termination.
     11.3 Specific Performance. The Parties recognize that their rights under
this Agreement are unique and, accordingly, the Parties shall, in addition to
such other remedies as may be available to any of them at law or in equity, have
the right to enforce their rights

49



--------------------------------------------------------------------------------



 



hereunder by actions for injunctive relief and specific performance to the
extent permitted by applicable law so long as the Party seeking such relief is
prepared to consummate the transactions contemplated hereby and the transactions
shall be accomplished in a manner that qualifies as a like-kind exchange under
Section 1031 of the Code. The Parties agree that monetary damages would not be
adequate compensation for any loss incurred by reason of a breach of the
provisions of this Agreement and hereby agree to waive the defense in any action
for specific performance that a remedy at law would be adequate. The Parties
waive any requirement (i) for security or the posting of any bond or other
surety in connection with any temporary or permanent award or injunctive,
mandatory or other equitable relief and (ii) the defense that the Party moving
for such relief has an adequate remedy at law, but the Parties do not waive the
requirement of such moving party to prove all other elements of any such
temporary or permanent award or injunctive, mandatory or other equitable relief
and all other defenses and objections of the non-moving party are preserved.
ARTICLE XII.
Indemnification
     12.1 Indemnification by Peabody. From and after Closing, each Peabody Oil
and Gas Sub, and each Peabody Coal Sub, severally, and not jointly, shall
indemnify and hold harmless CNX and its Affiliates, shareholders, officers,
managers, employees, agents and representatives, and any Person claiming by or
through any of them, as the case may be, from and against any and all Losses,
with respect to the Peabody Assets owned, leased, controlled, or claimed by such
Peabody Oil and Gas Sub or Peabody Coal Sub, as applicable, arising out of or
resulting from:
          (a) any representations and warranties made by it in this Agreement or
in any Transfer Document not being true and accurate in all respects (determined
without regard to any materiality or material adverse effect qualification
contained therein), when made or at Closing (or, in the case of any
representation or warranty made as of a specific date, as of such date);
          (b) any failure by it to perform in all respects any of its covenants,
agreements, or obligations in this Agreement;
          (c) except to the extent constituting a CNX Assumed Liability, the
ownership or operation of its Peabody Assets prior to the Effective Time;
          (d) its Peabody Excluded Assets;
          (e) its Peabody Assumed Liabilities;
          (f) the Peabody Retained Liabilities relating to its Assets;
          (g) any Asset or any claim or right or any benefit arising thereunder
held by CNX for the benefit of it pursuant to Section 6.3(b); and
          (h) with respect to its Peabody Assets, except to the extent
constituting a CNX Assumed Liability, any violation of any Environmental Law to
the extent attributable to actions occurring or conditions existing on or prior
to the Effective Time.

50



--------------------------------------------------------------------------------



 



If, by reason of the claim of any third Person relating to any of the matters
subject to such indemnification, a Lien is placed or made upon any of the
properties or assets owned or leased by CNX or any other Indemnitee under this
Section 12.1, in addition to any indemnity obligation under this Section, the
Peabody Oil and Gas Sub or the Peabody Coal Sub, as applicable, shall furnish a
bond sufficient to obtain the prompt release thereof within ten (10) days after
receipt from CNX of notice thereof.
     12.2 Indemnification by CNX. From and after Closing, CNX shall indemnify
and hold harmless Peabody and its Affiliates, shareholders, members, officers,
employees, managers, agents and representatives, and any Person claiming by or
through any of them, as the case may be, from and against any and all Losses,
with respect to the CNX Assets owned, controlled, or claimed by CNX, arising out
of or resulting from:
          (a) any representations and warranties made by it in this Agreement or
in any Transfer Document not being true and accurate in all respects (determined
without regard to any materiality or material adverse effect qualification
contained therein), when made or at Closing (or, in the case of any
representation or warranty made as of a specific date, as of such date);
          (b) any failure by it to perform in all respects any of its covenants,
agreements, or obligations in this Agreement;
          (c) other than with respect to Peabody Assumed Liabilities, the
ownership or operation of its CNX Assets prior to the Effective Time;
          (d) its CNX Excluded Assets;
          (e) its CNX Assumed Liabilities;
          (f) the CNX Retained Liabilities relating to its Assets;
          (g) any Asset or any claim or right or any benefit arising thereunder
held by Peabody for the benefit of it pursuant to Section 6.3(b); and
          (h) with respect to its CNX Assets, except to the extent constituting
a Peabody Assumed Liability, any violation of any Environmental Law to the
extent attributable to actions occurring or conditions existing on or prior to
the Effective Time.
If, by reason of the claim of any third Person relating to any of the matters
subject to such indemnification, a Lien is placed or made upon any of the
properties or assets owned or leased by Peabody or any other Indemnitee under
this Section 12.2, in addition to any indemnity obligation of CNX under this
Section, the applicable CNX Entity shall furnish a bond sufficient to obtain the
prompt release thereof within ten (10) days after receipt from Peabody of notice
thereof.
     12.3 Procedure for Certain Indemnified Claims. Promptly after receipt by a
Party entitled to indemnification hereunder (the “Indemnitee”) of written notice
of the assertion or the commencement of any Litigation with respect to any
matter referred to in Sections 12.1 or 12.2

51



--------------------------------------------------------------------------------



 



(the “Litigation Matter”), the Indemnitee shall give written notice thereof to
the Party from whom indemnification is sought pursuant hereto (the “Indemnitor”)
and thereafter shall keep the Indemnitor reasonably informed with respect
thereto; provided that failure of the Indemnitee to give the Indemnitor notice
and keep it reasonably informed as provided herein shall not relieve the
Indemnitor of its obligations hereunder, except to the extent that such failure
to give notice shall prejudice any defense or claim available to the Indemnitor.
The Indemnitor shall be entitled to assume the defense of any such Litigation
Matter with counsel reasonably satisfactory to the Indemnitee, at the
Indemnitor’s sole expense. If the Indemnitor assumes the defense of any
Litigation Matter, (i) it shall not settle the Litigation Matter unless the
settlement shall include a full and complete release of the Indemnitee,
satisfactory to the Indemnitee, of and from all liability with respect to such
Litigation Matter, and (ii) it shall indemnify and hold the Indemnitee harmless
from and against any and all Losses caused by or arising out of any settlement
or judgment of such claim and may not claim that it does not have an
indemnification obligation with respect thereto. If the Indemnitor does not
assume the defense of any Litigation Matter, the Indemnitee may defend against
or settle such claim in such manner and on such terms as it in good faith deems
appropriate and shall be entitled to indemnification in respect thereof in
accordance with Section 12.1 or 12.2, as applicable. Each Party shall cooperate,
and cause their respective Affiliates to cooperate, in the defense or
prosecution of any Litigation Matter and shall furnish or cause to be furnished
such records, information and testimony, and attend such conferences, discovery
proceedings, hearings, trials or appeals, as may be reasonably requested in
connection therewith.
     12.4 Determination of Indemnification Amounts and Related Matters.
          (a) Neither the Peabody Oil and Gas Subs nor the Peabody Coal Subs
shall have any liability under Section 12.1(a) unless, and only to the extent
that, the aggregate amount of Losses otherwise subject to all of Peabody’s
indemnification obligations thereunder exceeds Two Million Dollars
($2,000,000.00) (the “Minimum Damage Requirement”); provided that for purposes
of this subsection, the Minimum Damage Requirement shall not apply to any Losses
resulting from or arising out of (i) the failure by any Peabody Oil and Gas Sub
or Peabody Coal Sub to pay any Tax to any Governmental Authority when due or any
other breach of any such Peabody Oil and Gas Subs’ or Peabody Coal Subs’
representations, warranties, covenants or agreements with respect to Tax matters
contained in this Agreement, and (ii) breaches of the representations and
warranties in Sections 8.1 through 8.5. The maximum liability of all Peabody Oil
and Gas Subs and Peabody Coal Subs, collectively, under Section 12.1(a) shall
not exceed the difference, if any, between Four Million Eight Hundred Thousand
Dollars ($4,800,000.00) and the sum of the CNX Environmental Defects Amount and
the Excess Title Defects Amount (the “Peabody Cap”); provided that the Peabody
Cap shall not apply to breaches of the representations and warranties in
Sections 8.1 through 8.5.
          No CNX Entity shall have any liability under Section 12.2(a) unless,
and only to the extent that, the aggregate amount of Losses otherwise subject to
all CNX Entities’ indemnification obligations thereunder exceeds the Minimum
Damage Requirement; provided that for purposes of this subsection, the Minimum
Damage Requirement shall not apply to any Losses resulting from or arising out
of (i) the failure by any CNX Entity to pay any Tax to any Governmental
Authority when due or any other breach of any CNX Entities’ representations,

52



--------------------------------------------------------------------------------



 




warranties, covenants or agreements with respect to Tax matters contained in
this Agreement, and (ii) breaches of the representations and warranties in
Sections 7.1 through 7.5. The maximum liability of CNX in the aggregate under
Section 12.2(a) shall not exceed the difference, if any, between Six Million Two
Hundred Thousand Dollars ($6,200,000.00) and the sum of the Peabody
Environmental Defects Amount and the Excess Title Defects Amount (the “CNX
Cap”); provided that the CNX Cap shall not apply to breaches of the
representations and warranties in Sections 7.1 through 7.5.
          (b) Amounts payable by the Indemnitor to the Indemnitee in respect of
any Losses under Sections 12.1 or 12.2, as applicable, shall be payable by the
Indemnitor as incurred by the Indemnitee, and shall bear interest at the Prime
Rate plus two percent (2%) from the date the Losses for which indemnification is
sought were incurred by the Indemnitee until the date of payment of
indemnification by the Indemnitor.
     12.5 Time and Manner of Certain Claims. The representations and warranties
of CNX and Peabody in this Agreement and any Transfer Document delivered during
the Transfer Period shall survive Closing until December 31, 2007.
Notwithstanding the foregoing:
          (a) the liability of the Parties shall extend beyond December 31, 2007
with respect to any claim which has been asserted in a bona fide written notice
prior to December 31, 2007 specifying in reasonable detail the facts and
circumstances giving rise to such right; provided that any such liability shall
expire on the first anniversary of such notice date unless the Party timely
asserting such claim diligently prosecutes such claim prior to such first
anniversary;
          (b) all such representations and warranties with respect to any
federal, state or local Taxes and with respect to any environmental matters
shall survive until the expiration of the applicable statute of limitations
(giving effect to any waiver, mitigation or extension thereof); and
          (c) the representations and warranties of the Parties in Sections 7.1
through 7.5, and 8.1 through 8.5 shall survive Closing and shall continue in
full force and effect without limitation.
     12.6 Peabody Guaranty. Peabody Investments Corp. shall guaranty, and act as
surety for, the full payment of any sums due from the Peabody Coal Subs and the
Peabody Oil and Gas Subs under or arising out of the indemnification provisions
set forth in Section 12.1, pursuant to and in accordance with the terms of a
guaranty agreement substantially in the form of Exhibit “G” attached hereto (the
“Peabody Guaranty”). In the event that CNX receives written notice of the
assertion or the commencement of any Litigation Matter, CNX shall comply with
the notice procedures set forth in Section 12.3 and provide such notice to the
applicable Peabody Coal Sub or Peabody Oil and Gas Sub; provided, that CNX
simultaneously shall provide such notice to Peabody Investments Corp.
     12.7 Other Indemnification. The provisions of Sections 12.3, 12.4 and 12.5
shall be applicable to any claim for indemnification made under any other
provision of this Agreement,

53



--------------------------------------------------------------------------------



 



and all references in Sections 12.3, 12.4 and 12.5 to Sections 12.1 and 12.2
shall be deemed to be references to such other provisions of this Agreement.
     12.8 Exclusivity. Except as specifically set forth in this Agreement and
except for claims against a Party for breach of any provision of this Agreement,
each Party waives any rights and claims it may have against the other Parties to
this Agreement, whether in law or in equity, relating to the Assets or the
transactions contemplated hereby. The rights and claims waived by each Party
include claims for contribution or other rights of recovery arising out of or
relating to any Environmental Law, claims for breach of contract, breach of
representation or warranty, negligent misrepresentation and all other claims for
breach of duty. After Closing, Article XII shall provide the exclusive remedy
for any misrepresentation, breach of warranty, covenant or other agreement
(other than those contained in Sections 3.2(b), 6.3, 6.4, 9.3, 13.2, and 13.3)
or other claim arising out of this Agreement or the transactions contemplated
hereby. Notwithstanding anything to the contrary in this Agreement, the
limitations of this Section 12.8 only shall apply to claims arising out of, or
with respect to, this Agreement, and such limitations shall not bar any claims
which either Party may have against the other arising out of, or with respect
to, any of the Transfer Documents or ancillary documents related thereto.
ARTICLE XIII.
Miscellaneous Provisions
     13.1 Data and Information Review.
          (a) Subject to Section 9.3, and on the terms and conditions set forth
herein, between the Closing Date and December 31, 2007, CNX shall be entitled to
review regional maps of coal drill hole data showing the depths and thickness of
mineable coal seams relating to the Peabody Oil and Gas Interests (collectively,
the “Peabody Reviewable Data”). CNX shall submit a site-specific request
(relating to the Peabody Oil and Gas Interests conveyed pursuant to the Peabody
Deed) to review the Peabody Reviewable Data in writing not less than ten
(10) Business Days in advance of the requested view date. Peabody shall make the
Peabody Reviewable Data available to CNX at CNX’s sole cost and expense during
normal business hours at Peabody’s offices in St. Louis, Missouri.
          (b) Subject to Section 9.3, and on the terms and conditions set forth
herein, between the Closing Date and December 31, 2007, Peabody shall be
entitled to review all geologic and other data and information relating to the
Pittsburgh Seam CBM and CMM Interests, the Kentucky Coal Interests, and the
Pittsburgh Seam Coal Interests that was prepared by CNX or the CONSOL Parties
(collectively, the “CNX Reviewable Data”). Peabody shall submit a site-specific
request to review the CNX Reviewable Data in writing not less than ten
(10) Business Days in advance of the requested view date. CNX shall make the CNX
Reviewable Data available to Peabody at Peabody’s sole cost and expense during
normal business hours at the CNX and CONSOL Parties’ offices in Pittsburgh,
Pennsylvania.

54



--------------------------------------------------------------------------------



 



     13.2 Expenses. Except as otherwise specifically provided in Section 13.17
or elsewhere in this Agreement, each of the Parties shall pay its own expenses
and the fees and expenses of its counsel, accountants, and other experts in
connection with this Agreement.
     13.3 Brokers. Peabody shall indemnify and hold CNX and its Affiliates
harmless from and against any and all Losses arising from any employment by
Peabody or its Affiliates of, or services rendered to Peabody or its Affiliates
by, any finder, broker, agency or other intermediary, in connection with the
transactions contemplated hereby, or any allegation of any such employment or
services. CNX shall indemnify and hold Peabody and its Affiliates harmless from
and against any and all Losses arising from any employment by CNX or its
Affiliates of, or services rendered to CNX or its Affiliates by, any finder,
broker, agency or other intermediary, in connection with the transactions
contemplated hereby, or any allegation of any such employment or services.
     13.4 Waivers. No action taken pursuant to this Agreement, including any
investigation by or on behalf of any Party hereto, shall be deemed to constitute
a waiver by the Party taking the action of compliance with any representation,
warranty, covenant or agreement contained herein or in any Transfer Document.
The waiver by any Party hereto of any condition or of a breach of another
provision of this Agreement or any Transfer Document shall be in writing and
shall not operate or be construed as a waiver of any other condition or
subsequent breach. The waiver by any Party of any of the conditions precedent to
its obligations under this Agreement shall not preclude it from seeking redress
for breach of this Agreement other than with respect to the condition so waived.
     13.5 Notices. All notices, requests, demands, applications, services of
process and other communications which are required to be or may be given under
this Agreement or any Transfer Document shall be in writing and shall be deemed
to have been duly given if sent by telecopy or facsimile transmission, upon
answer back requested, or delivered by courier or mailed, certified first class
mail, postage prepaid, return receipt requested, to the Parties at the following
addresses:

         
 
  To Peabody Investments   Peabody Investments Corp.
 
  Corp. under Section 12.6:   701 Market Street
 
      St. Louis, Missouri 63101
 
      ATTN: Finance Department
 
      Fax: 314-342-7597
 
      Phone: 314-342-3400
 
       
 
  Copies (which shall not   Peabody Natural Gas, LLC
 
  constitute notice)   14062 Denver West Parkway, Suite 110
 
      Lakewood, CO 80401
 
      ATTN: Collon C. Kennedy, Esq.
 
      Fax: 303-271-9049
 
      Phone: 303-271-3600

55



--------------------------------------------------------------------------------



 



         
 
  To Peabody:   Peabody Natural Gas, LLC
 
      701 Market Street
 
      St. Louis, Missouri 63101
 
      ATTN: Land Department
 
      Fax: 314-342-7597
 
      Phone: 314-342-3400
 
       
 
  Copies (which shall not   Peabody Natural Gas, LLC
 
  constitute notice)   14062 Denver West Parkway, Suite 110
 
      Lakewood, CO 80401
 
      ATTN: Collon C. Kennedy, Esq.
 
      Fax: 303-271-9049
 
      Phone: 303-271-3600
 
       
 
  To CNX:   CNX Gas Company LLC
 
      5 Penn Center West, Suite 401
 
      Pittsburgh, PA 15276-0102
 
      ATTN: General Counsel’s Office
 
      Fax: 412-200-6762
 
      Phone: 412-200-6700
 
       
 
  Copies (which shall not   CNX Gas Corporation
 
  constitute notice)   5 Penn Center West, Suite 401
 
      Pittsburgh, PA 15276-0102
 
      ATTN: General Counsel’s Office
 
      Fax: 412-200-6795
 
      Phone: 412-200-6778

or to such other address as any Party shall have furnished to the other by
notice given in accordance with this Section. Such notice shall be effective,
(i) if delivered in person or by courier, upon actual receipt by the intended
recipient, or (ii) if sent by telecopy or facsimile transmission, upon
confirmation of transmission received, or (iii) if mailed, upon the date of
delivery as shown by the return receipt therefore.
     13.6 Entire Agreement; Prior Representations; Amendments; No Merger. This
Agreement, the Exhibits and Schedules attached hereto, the Transfer Documents
delivered after the date hereof to Transferee, and that certain Confidentiality
Agreement dated as of November 22, 2006 between Peabody Natural Gas, LLC, and
CNX Gas Company LLC, embody the entire agreement between the Parties with
respect to the subject matter hereof and supersedes all prior representations,
agreements and understandings, oral or written, with respect thereto.
Notwithstanding any representations which may have been made by either Party in
connection with the transactions contemplated by this Agreement, each Party
acknowledges that it has not relied on any representation by the other Party
with respect to such transactions or the Assets except those contained in this
Agreement, the Schedules or the Exhibits hereto. This Agreement may not be
modified orally, but only by an agreement in writing signed by the Party or
Parties against whom any waiver, change, amendment, modification or discharge
may be sought to be

56



--------------------------------------------------------------------------------



 



enforced. If there is a conflict between the terms of this Agreement and any
deed delivered hereunder, the Agreement and such deed shall be construed in pari
materia to determine the intent of the Parties. Notwithstanding anything to the
contrary in this Agreement, this Agreement and the provisions contained herein
shall survive the Closing and shall not be merged into any deed that is
delivered pursuant to this Agreement.
     13.7 Jurisdiction. Except as otherwise expressly provided in this
Agreement, the Parties hereto agree that any suit, action or proceeding seeking
to enforce any provision of, or based on any matter arising out of or in
connection with, this Agreement, the Transfer Documents or the transactions
contemplated hereby or thereby may be brought in the United States District
Court for the Southern District of Indiana or any other Indiana State court
sitting in Evansville, Indiana, and each of the Parties hereby consents to the
jurisdiction of such courts (and of the appropriate appellate courts therefrom)
in any such suit, action or proceeding and irrevocably waives, to the fullest
extent permitted by law, any objection which it may now or hereafter have to the
laying of the venue of any such suit, action or proceeding in any such court or
that any such suit, action or proceeding which is brought in any such court has
been brought in an inconvenient forum. Process in any suit, action or proceeding
may be served on any Party anywhere in the world, whether within or without the
jurisdiction of any such court.
     13.8 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHTS TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT
OF OR RELATED TO THIS AGREEMENT, THE TRANSFER DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.
     13.9 Binding Effect; Benefits. This Agreement shall inure to the benefit of
and shall be binding upon the Parties hereto and their respective heirs, legal
representatives, successors, and permitted assigns. Neither CNX nor Peabody
shall assign this Agreement or delegate any of its duties hereunder to any other
Person without the prior written consent of the other, which consent shall not
be unreasonably withheld. For purposes of this Section, any change in control of
CNX or Peabody shall not constitute an assignment by it of this Agreement.
     13.10 Headings, Exhibits and Schedules. The section and other headings
contained in this Agreement are for reference purposes only and shall not affect
the meaning or interpretation of this Agreement. Reference to Exhibits and
Schedules shall, unless otherwise indicated, refer to the Exhibits and Schedules
attached to this Agreement, which shall be incorporated in and constitute a part
of this Agreement by such reference.
     13.11 Counterparts. This Agreement may be executed in any number of
counterparts, each of which, when executed, shall be deemed to be an original
and all of which together shall be deemed to be one and the same instrument.
     13.12 GOVERNING LAW. THE VALIDITY, PERFORMANCE, AND ENFORCEMENT OF THIS
AGREEMENT AND ALL TRANSFER DOCUMENTS, UNLESS EXPRESSLY PROVIDED TO THE CONTRARY,
SHALL BE GOVERNED BY THE LAWS OF THE STATE OF INDIANA, WITHOUT GIVING EFFECT TO
THE PRINCIPLES OF

57



--------------------------------------------------------------------------------



 



CONFLICTS OF LAW OF SUCH STATE; PROVIDED, HOWEVER, THAT ANY DISPUTE THAT TOUCHES
OR CONCERNS THE RIGHTS IN AN ESTATE OR INTEREST IN LAND OR MINERALS SHALL BE
GOVERNED BY THE LAW OF THE JURISDICTION IN WHICH SUCH ESTATE OR INTEREST IN LAND
OR MINERALS IS LOCATED.
     13.13 Severability. Any term or provision of this Agreement which is
invalid or unenforceable shall be ineffective to the extent of such invalidity
or unenforceability without rendering invalid or unenforceable the remaining
rights of the Person intended to be benefited by such provision or any other
provisions of this Agreement.
     13.14 Third Persons; Joint Ventures. This Agreement constitutes an
agreement solely among the Parties hereto, and, except as otherwise provided
herein, is not intended to and shall not confer any rights, remedies,
obligations, or liabilities, legal or equitable, including any right of
employment, on any Person other than the Parties hereto and their respective
successors, or assigns, or otherwise constitute any Person a third-Person
beneficiary under or by reason of this Agreement. Nothing in this Agreement,
expressed or implied, is intended to or shall constitute the Parties hereto
partners or participants in a joint venture including, but not limited to, a
mining joint venture.
     13.15 Construction. This Agreement has been negotiated by CNX and Peabody
and their respective legal counsel, and legal or equitable principles that might
require the construction of this Agreement or any provision of this Agreement
against the Party drafting this Agreement shall not apply in any construction or
interpretation of this Agreement.
     13.16 Attorneys’ Fees. If any Litigation between Peabody and CNX with
respect to this Agreement, the Transfer Documents or the transactions
contemplated hereby or thereby shall be resolved or adjudicated by a Judgment of
any court, the Party prevailing under such Judgment shall be entitled, as part
of such Judgment, to recover from the other Party its reasonable attorneys’ fees
and costs and expenses of litigation.
     13.17 Risk of Loss.
          (a) Transferor shall bear the risk of any loss or damage to
Transferor’s Assets resulting from fire, theft or other casualty (except
reasonable wear and tear) at all times prior to the Effective Time.
          (b) If, prior to Closing, any material part of or interest in
Transferor’s Assets is taken or condemned as a result of the exercise of the
power of eminent domain, or if a Governmental Authority having such power
informs Transferor that it intends to condemn or take all or any of Transferor’s
Assets (such event being called, in either case, a “Taking”), then
(i) Transferee shall have the sole right, in the name of Transferor, if
Transferee so elects, to negotiate for, claim contest and receive all damages
with respect to the Taking, (ii) Transferor shall be relieved of its obligation
to convey to Transferee Transferor’s Assets or interests that are the subject of
the Taking, (iii) at Closing, Transferor shall assign to Transferee all of
Transferor’s rights to all payments payable with respect to such Taking and
shall pay to Transferee all payments previously paid to Transferor with respect
to the Taking, and (iv) following Closing,

58



--------------------------------------------------------------------------------



 




Transferor shall give Transferee such further assurances of such rights and
assignment with respect to the Taking as Transferee may from time to time
reasonably request.
     13.18 Tax Consequences. No Party to this Agreement makes any representation
or warranty, express or implied, with respect to the tax implications of any
aspect of this Agreement on any other Party to this Agreement, and all Parties
expressly disclaim any such representation or warranty with respect to any tax
implications arising under this Agreement. Each Party has relied solely on its
own tax and legal advisors with respect to the tax implications of this
Agreement.
     13.19 Commercially Reasonable Efforts. For purposes of this Agreement,
“commercially reasonable efforts” shall not be deemed to require a Party to
undertake extraordinary measures, including the initiation or prosecution of
legal proceedings or the payment of amounts in excess of normal and usual filing
fees and processing fees, if any.
     13.20 Time. Time is of the essence under this Agreement. If the last day
for the giving of any notice or the performance of any act required or permitted
under this Agreement is a day that is not a Business Day, the time for the
giving of such notice or the performance of such act shall be extended to the
next succeeding Business Day.
     13.21 Reserved Rights. For avoidance of doubt, none of CNX’s rights and
remedies herein shall be interpreted or construed to apply to the Peabody
Reserved Rights.
     13.22 Rule Against Perpetuities. If a court of competent jurisdiction shall
hold that the Rule Against Perpetuities or any similar Legal Requirement applies
to any transfer of an interest contemplated herein, any right to receive, and
obligation to make, such transfer shall terminate on the last day of the period
allowed for vesting under such Rule or other Legal Requirement, such that the
transfer shall thereby be deemed valid under the Rule or Legal Requirement.
Signatures appear on the following page.

59



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, CNX and Peabody have executed this Agreement as of the
date first written above.

             
 
                CNX GAS COMPANY LLC:    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                PEABODY:    
 
                AMERICAN LAND HOLDINGS OF INDIANA, LLC    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                ARCLAR COMPANY, LLC    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                BLACK BEAUTY COAL COMPANY, LLC    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                CENTRAL STATES COAL RESERVES OF INDIANA, LLC    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                CENTRAL STATES COAL RESERVES OF ILLINOIS, LLC    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                CENTRAL STATES COAL RESERVES OF KENTUCKY, LLC    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

60



--------------------------------------------------------------------------------



 



                  COAL RESERVE HOLDING LIMITED LIABILITY COMPANY #2    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                CYPRUS CREEK LAND RESOURCES, LLC    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                EASTERN ASSOCIATED COAL, LLC    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                HCR HOLDINGS, LLC    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                INDEPENDENCE MATERIAL HANDLING, LLC    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                MARTINKA COAL COMPANY, LLC    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                MIDWEST COAL RESERVES OF ILLINOIS, LLC    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                MIDWEST COAL RESERVES OF INDIANA, LLC    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

61



--------------------------------------------------------------------------------



 



                  PEABODY COAL COMPANY, LLC    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                PEABODY DEVELOPMENT COMPANY, LLC    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                RANDOLPH LAND HOLDING COMPANY, LLC    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

62



--------------------------------------------------------------------------------



 



List of Exhibits and Schedules
EXHIBITS

      No.   DESCRIPTION A   Pittsburgh Seam Coal Interests B   Kentucky Coal
Interests C 1-64   Peabody Oil and Gas Interests D   Partial Assignment Leases E
  Form of CNX Deed F   Form of Peabody Deed G   Form of Peabody Guaranty

63



--------------------------------------------------------------------------------



 



SCHEDULES

      No.   DESCRIPTION 1.1a   Peabody “Knowledge” Persons 1.1b   CNX
“Knowledge” Persons 1.1c   Material CNX Contracts 1.1d   Material Peabody
Contracts 1.1e   CNX Third Party Consents 1.1f   Peabody Third Party Consents
1.1g   CNX Transfer Approvals 1.1h   Peabody Transfer Approvals 1.1i   Burdens
on Production 3.3(a)   Allocated Values 5.2(d)   Right of First Refusal Lands
7.10(b)   Permits and Bonds for CNX Assets 7.12   Taxes Due on CNX Assets 7.16  
CNX Labor Agreements and Disputes 7.19   CNX Material Liabilities 8.10(b)  
Permits and Bonds for Peabody Assets 8.12   Taxes Due on Peabody Assets 8.16  
Peabody Labor Agreements and Disputes 8.19   Peabody Material Liabilities

64